

Exhibit 10.4


DATED                 2014





SHR GROSVENOR SQUARE LLC


STRATEGIC HOTEL FUNDING, LLC


- and -


WESTERN TREASURE LIMITED


- and -


SHR GROSVENOR SQUARE S.Á.R.L.


________________________________________

AGREEMENT
for the sale and purchase of
the entire issued share capital and other securities of

SHR GROSVENOR SQUARE S.Á.R.L.
________________________________________




[exhibit104toq210qagre_image1.gif]



Paul Hastings (Europe) LLP
Solicitors and Registered Foreign Lawyers
Ten Bishops Square, Eighth Floor
London, E1 6EG

Tel: +44 20 3023 5100
Fax: +44 20 3023 5109
Ref: 59104.00063
10731665



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



1.
INTERPRETATION     1

2.
SALE AND PURCHASE     8

3.
PURCHASE PRICE, BARCLAYS DEBT AND FINANCIAL DEBT     9

4.
COMPLETION STATEMENT AND WORKING CAPITAL ADJUSTMENT     10

5.
GUARANTEE     12

6.
COMPLETION     12

7.
SELLER’S WARRANTIES     16

8.
LIMITATIONS ON THE LIABILITY OF THE SELLER     17

9.
BUYER’S WARRANTIES AND COVENANTS     17

10.
INDEMNITIES     18

11.
CONFIDENTIALITY AND ANNOUNCEMENTS     18

12.
ASSIGNMENT    19

13.
GENERAL     20

14.
VAT     22

15.
NOTICES     22

16.
GOVERNING LAW AND JURISDICTION     24

17.
AGENT FOR SERVICE     24

SCHEDULE 1
26

SCHEDULE 2
SELLER’S WARRANTIES     28

SCHEDULE 3
BUYER’S WARRANTIES     49

SCHEDULE 4
LIMITATIONS ON THE SELLER’S LIABILITY    52

SCHEDULE 5
THE PROPERTY    56

SCHEDULE 6
COMPLETION STATEMENT     60

SCHEDULE 7
TRANSFER INSTRUMENTS     65






 
i
 




--------------------------------------------------------------------------------




THIS AGREEMENT is made on March 2014
BETWEEN:
1.
SHR GROSVENOR SQUARE LLC, a limited liability company formed in Delaware (file
number 4192237) and whose registered office is at c/o Corporation Service
Company, 2711 Centerville Rd, Ste 400, Wilmington DE 19808 (the “Seller”);

2.
WESTERN TREASURE LIMITED, a company incorporated in the British Virgin Islands
(registered number 1806521) and whose registered office is at PO Box 957
Offshore Incorporations Centre, Road Town,Tortola, BVI (the “Buyer”);

3.
SHR GROSVENOR SQUARE S.Á.R.L., a private limited company incorporated in
Luxembourg (registered number B114.490) and whose registered office is at 20,
Rue de la Poste, L-2346 Luxembourg; and

4.
STRATEGIC HOTEL FUNDING, LLC, a limited liability company formed in Delaware
(file number 2828390) and whose registered office is at c/o Corporation Service
Company, 2711 Centerville Rd, Ste 400, Wilmington DE 19808 (the “Seller’s
Guarantor”).

RECITALS:
(A)
The Seller is the legal and beneficial owner of the Shares (as defined below).

(B)
The Seller has agreed to sell and transfer to the Buyer the Shares for the
Purchase Price (as defined below) and the Buyer has agreed to purchase the
Shares upon the terms and subject to the conditions set out in this Agreement.

(C)
The Company is a party to this Agreement to receive the benefit of certain
undertakings and obligations being given to it.

(D)
The Seller’s Guarantor has become a party to this Agreement for the purpose of
entering into the guarantee and indemnity set out in clause 5.

IT IS AGREED as follows:
1.
INTERPRETATION

1.1
In this Agreement each of the following words and expressions shall have the
following meanings:

“Accounts” means the Audited Accounts and Unaudited Accounts;
“Accounts Date” means 31 December 2013;
“Agreed Rate” means four per cent. above the base rate from time to time of
Barclays Bank Plc;
“Asset Management Agreement” means the agreement between OpCo, SHC DTRS Inc.,
and the Company dated 1 September 2006;





1
 




--------------------------------------------------------------------------------




“Audited Accounts” means the audited accounts of each of OpCo, OpCo HoldCo and
LeaseCo for the financial year ended on 31 December 2013, comprising, in each
case, the balance sheet, the profit and loss account and the notes to the
accounts;
“Barclays Debt” means £67,300,706.22, being equal to all monies owed by the
Target Group pursuant to the Barclays Facility Documents of £70,153,688.01 less
£2,852,981.79 being the amount standing to the credit of the blocked accounts of
the Target Group;
“Barclays Facility Documents” means: (i) the Facility Agreement dated
31 May 2007 and made between LeaseCo (as borrower), Barclays Bank Plc (as
original lender), Barclays Capital Mortgage Servicing Limited (as security
agent) and Opco (as guarantor) as varied by a supplemental agreement dated
18 May 2009 and amended and restated on 7 August 2013 (the “Facility
Agreement”); and (ii) all other documents entered into pursuant to the terms of
such Facility Agreement or related to or ancillary to such facility agreement
(including the Security Agreement and the Guarantor Security Agreement and any
documents relevant to Hedging Arrangements);
“Barclays Facility Security” means any and all Encumbrances over any assets of
any Target Group Company which relate to the Barclays Debt and/or the Barclays
Facility Documents including any such Encumbrances arising out of or in
connection with the terms of: (i) the Security Agreement between LeaseCo (as
chargor) and Barclays Capital Mortgage Servicing Limited (as security agent)
dated 31 May 2007 (the “Security Agreement”); and (ii) the Guarantor Security
Agreement between OpCo (as chargor) and Barclays Capital Mortgage Servicing
Limited (as security agent) dated 31 May 2007 (the “Guarantor Security
Agreement”);
“Business Day” means a day (not being a Saturday or Sunday) on which banks are
open for general banking business in the City of London and Luxembourg;
“Buyer’s Group” means the Buyer and its Group Companies including, after
Completion, the Target Group;
“Buyer’s Warranties” means the warranties of the Buyer set out in Schedule 3;
“Capital Budget” means the capital expense budget prepared in accordance with
the Marriott Agreements in respect of the period up to and including December
2014;
“Cash” means cash and bank deposits determined in accordance with the principles
and policies in Part 2 of Schedule 6;
“Claim” means a General Claim and/or a Tax Claim;
“Company” means SHR Grosvenor Square S.à.r.l., a private limited liability
company (société à responsabilité limitée) incorporated in Luxembourg with
registered number B114.490, further details of which are set out in Schedule 1;
“Company ATA” has the meaning given to that term in paragraph 37.13 of
Schedule 2;





2
 




--------------------------------------------------------------------------------




“Completion” means completion of the sale and purchase of the Shares in
accordance with clause 2 and clause 3 of this Agreement;
“Completion Statement Information” means the trial balances and balance sheets
for each Target Company and appropriate working papers journals and supporting
documentation as at Completion together with reconciliations from UK/LUXGAAP (as
appropriate) and US GAAP;
“Completion Working Capital” means the actual aggregate Working Capital of the
Target Group at Completion as determined in accordance with Clause 4 and
Schedule 6 and as stated in the Completion Statement;
“Completion Statement” means a statement of the Completion Working Capital of
the Target Group at Completion prepared in accordance with part 2 of Schedule 6
in the form set out in part 3 of Schedule 6 and agreed or determined in
accordance with Clause 3 and part 4 of Schedule 6;
“CPECs” means the convertible preferred equity certificates with an outstanding
par value plus accrued interest of £0 as at the date of Completion, issued by
the Company to the Seller pursuant to the CPEC Terms and Conditions;
“CPECs Terms and Conditions” means the convertible preferred equity certificates
terms and conditions entered into by the Company on 3 July 2007 (as amended,
supplemented and restated on 16 May 2008) pursuant to which the Company issued
CPECs with an aggregate par value of £31,390,732;
“CTA 2010” means the Corporation Tax Act 2010;
“Data Site” means the electronic data site maintained by Jones Lang La Salle
with the project name ‘Marriott Grosvenor Square’ up to and as at the date of
this Agreement, a copy of the index of which is set out in the CD ROM attached
to the Disclosure Letter;
“DB Scheme” means the London Marriott (1983) Retirement Fund currently governed
by a definitive trust deed and rules executed on 16 February 1993 (as amended);
“DC Scheme” means the two defined contribution pension plans offered by Marriott
to Marriott employees, being “the Group Personal Pension Plan” provided by AEGON
Scottish Equitable and “the People’s Pension Plan”;
“Disclosed” means fully and fairly disclosed on the face of the document (with
sufficient details to identify the nature and scope of the matter disclosed);
“Disclosure Letter” means the letter dated the same date as this Agreement from
the Seller to the Buyer making certain disclosures in relation to the
Warranties;
“Dispute Resolution Procedure” means any litigation, mediation or arbitration or
other legal proceedings or in any proceedings or hearings before, or
investigation, inquiry or enforcements proceedings by any statutory or
governmental body, department, board or agency and is not the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body;





3
 




--------------------------------------------------------------------------------




“Encumbrance” means any mortgage, charge, pledge, lien, option, debenture,
assignation, bill of sale, deposit by way of security, credit sale or other
agreements for payment on deferred terms, restriction, right of first refusal,
right of pre-emption, third party right or interest, other encumbrance or
security interest or equity of any kind, or another type of preferential
arrangement (including a title transfer or retention arrangement) having similar
effect;
“Estimated Working Capital” means the aggregate amount of working capital of the
Target Group at Completion as estimated in accordance with the principles,
policies, bases, practices and methods set out in Part 2 of Schedule 6 and as
stated in Part 1 of Schedule 6;
“Financial Debt” means all borrowings and other indebtedness by way of
overdraft, acceptance credit or similar facilities, loan stock, bonds,
debentures, notes debt or inventory financing, receivables financing, interest
rate swaps and other hedging arrangements or any other arrangements the purpose
of which is to borrow money, together with any interest, fees, expenses and
break costs relating to any of the same, but excluding ordinary trade
indebtedness;
“Fundamental Warranties” has the meaning given to that term in paragraph 2 of
Schedule 4;
“General Claim” means any claim by the Buyer for breach of any of the General
Warranties or any other claim under the Transaction Documents other than a Tax
Claim;
“General Warranties” means the warranties of the Seller set out in Schedule 2
(other than the Tax Warranties);
“Group Company” means in relation to a body corporate (wherever incorporated or
registered), any holding company or subsidiary of such body corporate or any
subsidiary of a holding company of such body corporate in each case from time to
time;
“Hedging Arrangements” means any and all hedging arrangements entered into by
any of the Target Group Companies from time to time including, without prejudice
to the generality of the foregoing, in connection with the Barclays Debt and/or
the Barclays Facility Documents (including, without limitation, any swap
transactions entered into between LeaseCo and Barclays Bank PLC);
“Historical Accounts” means the audited financial statements of each of OpCo
HoldCo, OpCo and LeaseCo, and the unaudited financial statements for the Company
in each case for each of the financial years ended on: (i) 31 December 2010;
(ii) 31 December 2011; and (iii) 31 December 2012; comprising in each case, the
balance sheet, the profit and loss account, the notes to the accounts, the
management report and the auditor’s report (filed, in the case of LeaseCo, with
the Luxembourg Trade and Companies Register);
“Hotel” means the London Marriott Hotel Grosvenor Square;
“Independent Accountants” means an independent firm of chartered accountants
appointed in accordance with Part 4 of Schedule 6;





4
 




--------------------------------------------------------------------------------




“Insurance Policies” has the meaning given to that term in paragraph 30.1 of
Schedule 2;
“Intellectual Property” means patents, trademarks, rights in designs,
copyrights, database rights (whether or not any of these is registered and
including applications for registration of any such thing) and all rights or
forms of protection of a similar nature or having equivalent or similar effect
to any of these which may subsist anywhere in the world;
“IT System” means all computer hardware (including network and
telecommunications equipment) and software (including associated preparatory
materials, user manuals and other related documentation) whether owned, used,
leased or licensed;
“LeaseCo” means Banian Finance S.à.r.l., a company incorporated in Luxembourg
with registered number B.117.617, further details of which are set out in
Schedule 1;
“Lettings” means the leases, tenancies, licences and agreements to which the
Property is subject as set out in Part B of Schedule 5;
“Management Accounts” means the management accounts for the Target Group for the
period from the Accounts Date to 28 February 2014;
“Marriott” means Marriott Hotels Limited;
“Marriott Agreements” means (i) the amended and restated management agreement
dated 5 September 2003 between OpCo and Marriott Hotels Limited (as amended);
(ii) the amended licence and royalty agreement dated 5 September 2003 between
OpCo and International Hotel Licensing Company S.á.r.l.; and (iii) the overseas
agreement dated 8 September 1989 between OpCo and Marriott International
Corporation;
“OpCo” means Lomar Hotel Company Limited, a company incorporated in England and
Wales with registered number 2400561, further details of which are set out in
Schedule 1;
“OpCo HoldCo” means Lomar Holding U.K. Ltd, a company incorporated in England
and Wales with registered number 5886873, further details of which are set out
in Schedule 1;
“Operating Budget” means the operating budget prepared in accordance with the
Marriott Agreements in respect of the period to and including December 2014;
“Party” or “Parties” means a party or the parties to this Agreement;
“Proceedings” means any proceeding, suit or action arising out of or in
connection with the Transaction Documents or the negotiation, existence,
validity or enforceability of the Transaction Documents, whether contractual or
non-contractual;
“Property” means the leasehold property referred to in Part A of Schedule 5 and
includes any part thereof;
“Purchase Price” has the meaning given to that term in Clause 3.1.2;





5
 




--------------------------------------------------------------------------------




“Replacement and Renewal Reserve” has the meaning given in the Marriott
Agreements.
“Seller’s Group” means the Seller and its Group Companies;
“Seller’s Receivable” means all amounts owing as at Completion, including in
respect of principal amounts and interest accrued on such principal amounts,
from:
(A)
LeaseCo (as borrower) to the Seller (as lender); and

(B)
the Company (as borrower) to the Seller (as lender);

“Seller’s Solicitors” means Paul Hastings (Europe) LLP of Ten Bishops Square,
Eighth Floor, London, E1 6EG;
“Service Document” means a claim form, application notice, order, judgment or
other document relating to any Proceedings;
“Shares” means the 600 issued ordinary shares of £25 each comprising the entire
issued share capital of the Company at the date of this Agreement;
“Subsidiaries” means the Company’s subsidiaries, being OpCo, OpCo HoldCo and
LeaseCo, whose details are set out in Schedule 1;
“Target Group” means the Company and each of the Subsidiaries and “Target Group
Company” shall mean any member of the Target Group;
“Target Group Books and Records” means all books and records containing
information that is used exclusively in, or arises exclusively out of, the
business of any of the Target Group Companies (redacted if necessary to remove
any information that is not used in, or does not arise out of, the business of
any of the Target Group Companies);  
“Tax” or “Taxation” has the meaning attributed to it in the Tax Deed;
“Tax Authority” has the meaning attributed to it in the Tax Deed;
“Tax Claim” means any claim by the Buyer for breach of any of the Tax Warranties
and/or a claim by the Buyer under the Tax Deed;
“Tax Deed” means the deed in the agreed terms in relation to taxation to be
entered into pursuant to this Agreement;
“Tax Warranties” means the warranties given in paragraphs 37 to 52 (Taxation) of
Schedule 2;
“Transaction Documents” means this Agreement, the Disclosure Letter, the
Transfer Instrument, the Tax Deed and any other documents to be entered into
pursuant to any of the terms of the same;





6
 




--------------------------------------------------------------------------------




“Transfer Instrument” means the transfer instrument in respect of the Shares to
be entered into at Completion between the Seller and the Buyer in the form set
out in Schedule 7;
“Unaudited Accounts” means the unaudited accounts for the Company for the
financial year ended on 31 December 2013 comprising the balance sheet, the
profit and loss account and the notes to the accounts;
“VAT” means:
(A)
within the European Union, any tax imposed by any Member State in conformity
with the Directive of the Council of the European Union on the common system of
value added tax (2006/112/EC); and

(B)
outside the European Union, any tax corresponding to, or substantially similar
to, the common system of value added tax referred to in paragraph (a) of this
definition;

“Warranties” means together the General Warranties and the Tax Warranties;
“Warranty Claim” means a claim by the Buyer for breach of any of the General
Warranties and/or the Tax Warranties; and
“Working Capital” means the working capital of the Target Group calculated in
accordance with Clause 4 and Schedule 6.
1.2
In this Agreement, the expressions “holding company”, “subsidiary”, “subsidiary
undertaking” and “body corporate” shall have the meaning given in the Companies
Act 2006 unless expressly stated otherwise and a company shall be treated as a
member of another company even if its shares in that other company are
registered in the name of its nominee, or another person by way of security.

1.3
In this Agreement, except where the context otherwise requires:

1.3.1
any reference to this Agreement includes the Schedules to it, each of which
forms part of this Agreement for all purposes;

1.3.2
a reference to a Clause, sub-Clause, paragraph, Schedule (other than to a
schedule to a statutory provision) shall be a reference to a Clause, sub-Clause,
paragraph, Schedule (as the case may be) of or to this Agreement;

1.3.3
words in the singular shall include the plural and vice versa;

1.3.4
references to one gender include other genders;

1.3.5
a reference to a person shall include a reference to a natural person, a firm, a
body corporate, an unincorporated association, a partnership, a government,
state or organisation or to an individual’s executors or administrators;






7
 




--------------------------------------------------------------------------------




1.3.6
if a period of time is specified as from a given day, or from the day of an act
or event, it shall be calculated exclusive of that day;

1.3.7
a reference to an enactment or statutory provision shall include a reference to
any subordinate legislation made under the relevant enactment or statutory
provision and is a reference to that enactment, statutory provision or
subordinate legislation as from time to time amended, consolidated, modified,
re-enacted or replaced;

1.3.8
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates the English legal term in that
jurisdiction and references to any English statute or enactment shall be deemed
to include any equivalent or analogous laws or rules in any other jurisdiction;

1.3.9
a reference to “includes” or “including” shall mean “includes without
limitation” or “including without limitation”;

1.3.10
references to documents “in the agreed terms” or any similar expression shall be
to documents agreed between the Parties and initialled for identification by or
on behalf of the Buyer and the Seller;

1.3.11
references to writing shall include any modes of reproducing words in any
legible form and shall include email except where expressly stated otherwise;

1.3.12
a reference to a time of day is (save where otherwise stated) to London time;

1.3.13
the contents page and headings in this Agreement are for convenience only and
shall not affect its interpretation; and

1.3.14
references to this Agreement include this Agreement as amended or supplemented
in accordance with its terms.

2.
SALE AND PURCHASE

2.1
Subject to the terms and conditions of this Agreement, the Seller shall sell
with full title guarantee and the Buyer shall purchase for the Purchase Price,
at Completion, the entire legal and beneficial interest in the Shares free from
any Encumbrance and together with all rights of any nature whatsoever that
attach (or may in the future attach) to them, including any dividends or
distributions.

2.2
The Seller hereby irrevocably waives and shall procure before Completion the
irrevocable waiver of any restrictions on transfer (including any pre-emption
rights) which may exist in relation to the Shares under the constitutional
documents of the Company or otherwise.






8
 




--------------------------------------------------------------------------------




2.3
Neither the Seller nor the Buyer shall be obliged to complete the sale or
purchase of any of the Shares unless the sale and purchase of all of the Shares
is completed simultaneously.

2.4
By signing the Transfer Instrument the Company acknowledges and accepts the
transfer of the Shares from the Seller to the Buyer pursuant to this Agreement
in accordance with article 190 of the Luxembourg law on commercial companies of
10 August 1915, as amended from time to time (the “Luxembourg Companies’ Law”)
in conjunction with article 1690 of the Luxembourg Civil Code.

2.5
Pursuant to the Transfer Instrument, the Seller and the Buyer each agree to
empower and instruct any authorised representative of Luxembourg Corporation
Company S.A. to act on behalf of them both under Citco’s sole signature, to
register the transfer of the Shares pursuant to this Agreement in the
shareholders register held at the Company’s registered office to file it with
the Luxembourg Trade and Companies Register, publish it in the Luxembourg
official gazette (Mémorial) and to take all further actions which may be
required under Luxembourg law to realise the transfer of the ownership of the
Shares to the Buyer.

3.
PURCHASE PRICE, BARCLAYS DEBT AND FINANCIAL DEBT

Purchase Price - total consideration
3.1
The total consideration payable by the Buyer under this Agreement at Completion
shall be £125,150,000 plus the Estimated Working Capital to be satisfied by:

3.1.1
the payment of £67,300,706.22 in respect of the net amounts outstanding under
Barclays Facility Documents;

3.1.2
the payment of £57,907,704.78 for the Shares (the amounts payable by the Buyer
to the Seller in cash under Clauses 3.1.1 and 3.1.2 being the “Purchase Price”).

3.2
The Purchase Price payable by the Buyer to the Seller in cash under Clause 3.1
may be subject to further adjustment after Completion pursuant to Clause 4.11.

Purchase Price – payments on Completion
3.3
On Completion, the Buyer shall:

3.3.1
pay £57,907,704.78 to the Seller by telegraphic transfer for same day value to
the account of the Seller’s Solicitors being:

Account:     
Bank:     
Address:     
Sort Code:     
Account No.:    
Reference:     





9
 




--------------------------------------------------------------------------------




3.3.2
procure the transfer to Barclays Bank Plc’s solicitors’ account or to such other
account as Barclays Bank Plc may direct, the amount of £67,300,706.22, by
telegraphic transfer for same day value.

3.4
Any amount paid by one Party to the other Party under this Agreement shall be
deemed to be an adjustment to the Purchase Price to the extent possible.

3.5
Payment of the Purchase Price in accordance with Clause 3.3 shall constitute a
valid discharge of the Buyer’s obligation under Clause 3.1

4.
COMPLETION STATEMENT AND WORKING CAPITAL ADJUSTMENT

Completion Statement
4.1
The Seller will use its reasonable endeavours to provide the Completion
Statement Information to the Buyer within 15 Business Days of Completion.

4.2
The Buyer shall, as soon as reasonably practicable after receipt of the
Completion Statement Information and in any event within 30 (30) Business Days
of receipt of the Completion Statement Information, prepare and submit to the
Seller a draft of the Completion Statement in respect of the Target Group,
prepared in accordance with part 2 of Schedule 6 and in the form set out in part
3 of Schedule 6.

4.3
The Seller may serve a written notice on the Seller stating that it objects (an
“Objection Notice”) or that it does not object (an “Acceptance Notice”) to the
draft Completion Statement within a period of twenty (20) Business Days
following receipt of the draft Completion Statement and if the Seller serves an
Acceptance Notice or does not serve an Objection Notice within the period of
twenty (20) Business Days following receipt of the draft Completion Statement
then such draft shall be, or shall deemed to be, as the case may be, the agreed
Completion Statement for the purposes of this Agreement.

4.4
If the Seller serves an Objection Notice within twenty (20) Business Days of
receipt of the draft Completion Statement, such notice must identify those items
of the Completion Statement which the Seller disputes, the reasons for its
objection and the effect that the Seller believes that the items in dispute have
on the amounts of working capital together with full details of the calculations
of such effect and supporting working papers.

4.5
If within twenty (20) Business Days of receipt of the draft Completion
Statement, the Seller provides the Buyer with a valid Objection Notice, then the
Completion Statement shall be regarded as being disputed and the parties shall
endeavour to agree any matter in dispute. If the matter in dispute is resolved
by agreement between the parties, the Buyer and the Seller shall certify the
draft Completion Statement (subject to any amendment agreed between the parties)
as being the Completion Statement and it shall become final and binding on the
parties for the purposes of this Agreement.

4.6
If the parties are unable to resolve any disagreements within 15 Business Days
of the service of the Objection Notice, then either the Buyer or the Seller may
require by notice in writing that the outstanding matters be referred to the
Independent Accountants for determination.






10
 




--------------------------------------------------------------------------------




4.7
If this Clause 4.7 applies, then either the Seller or the Buyer may require by
notice in writing to the other that the Independent Accountants shall be
instructed to adjudicate the objection or disputed items in accordance with this
Agreement and the provisions of Part 4 of Schedule 6. Only those items or
amounts specified in the Objection Notice and not resolved pursuant to clause
4.5 shall be treated as being in dispute and no amendment may be made to the
Completion Statement by the Seller, the Buyer or the Independent Accountant save
in respect of those items in dispute.

4.8
The Buyer will provide (and will procure that the Company provides) and the
Seller will provide, to each other, their respective accountants (if any) and
the Independent Accountants without charge:

4.8.1
access to all such accounts, books, documents, records and papers (which may be
in their possession or under their control) relating to the Company;

4.8.2
access to such personnel (including in the case of the Seller, the auditors and
other professional advisers engaged by the Company prior to Completion) and
premises; and

4.8.3
acting in good faith, all such co-operation and assistance;

as may reasonably be required to produce the Completion Statement or make the
relevant adjudication.
4.9
The Buyer and the Seller shall bear their own costs incurred pursuant to this
Clause 4.

4.10
Following agreement or determination of the Completion Statement, the Completion
Working Capital shall be set out in the final Completion Statement.

Adjustments
4.11
If the Completion Working Capital:

4.11.1
is less than the Estimated Working Capital, then the Seller will pay to the
Buyer’s account, as notified to the Seller in writing, in cash, an amount equal
to the difference between the Completion Working Capital and the Estimated
Working Capital; or

4.11.2
is more than the Estimated Working Capital, then the Buyer will pay to the
Seller’s account, as notified to the Buyer in writing, in cash, an amount equal
to the difference between the Completion Working Capital and the Estimated
Working Capital.

4.12
All payments to be made in accordance with Clause 4.11 shall be made within five
(5) Business Days of the earlier of either: (i) the receipt by the Buyer of the
Acceptance Notice; (ii) the deemed agreement of the Seller with the draft
Completion Statement pursuant to Clause 4.3; or (iii) the determination of the
Independent Accountants pursuant to Clause 4.7 and Part 4 of Schedule 6.

5.
GUARANTEE






11
 




--------------------------------------------------------------------------------




5.1
In consideration of the Buyer entering into this Agreement, the Seller’s
Guarantor, at the request of the Seller, unconditionally and irrevocably
guarantees to the Buyer and its successors, transferees and assigns the due and
punctual performance and observance by the Seller of all the Seller’s
obligations, and the punctual discharge by the Seller of all the Seller’s
liabilities to the Buyer, arising under this Agreement and all agreements and
obligations entered into pursuant to this Agreement including, without
limitation, the Tax Deed and/or arising from the termination of any of them (the
“Guaranteed Obligations”).

5.2
If the Seller defaults on the payment of any amount due and payable to the Buyer
under this Agreement or arising from its termination, the Seller’s Guarantor
shall:

5.2.1
(without the need for any demand) perform and discharge the Guaranteed
Obligations; and

5.2.2
immediately on demand by the Buyer, unconditionally pay that amount to the Buyer
in the manner prescribed in this Agreement as if it were the Seller.

5.3
This guarantee is a continuing guarantee and shall extend to the ultimate
balance of sums payable by the Seller under this Agreement, regardless of any
intermediate payment or discharge in whole or in part. It shall not be affected
by any act, omission, matter or thing which, but for this clause 5.3, would
reduce, release or prejudice any of the Seller’s Guarantor’s obligations under
this clause 5 (without limitation and whether or not known to it or the Buyer).

5.4
If any payment by the Seller, or any discharge given by the Buyer, is avoided or
reduced as a result of insolvency or any similar event, the liability of the
Seller and the Seller’s Guarantor shall continue as if the payment, discharge,
avoidance or reduction had not occurred and the Buyer shall be entitled to
recover the value or amount of that security or payment. The Seller’s Guarantor
waives any right it may have of first requiring the Buyer (or any trustee or
agent on its behalf) to proceed against or enforce any other rights or security
or claim payment from any person before claiming from the Seller’s Guarantor
under this clause 5.

6.
COMPLETION

6.1
Completion shall take place immediately after the signature of this Agreement at
such place as the Parties may agree in writing.

6.2
At Completion the Seller shall deliver or cause to be delivered to the Buyer:

Transaction Documents
6.2.1
the Transfer Instrument in respect of the Shares duly executed by the Seller,
and the Company in favour of the Buyer;

6.2.2
the Tax Deed duly executed by the Seller;

6.2.3
any other Transaction Documents duly executed by the Seller;






12
 




--------------------------------------------------------------------------------




Seller corporate matters
6.2.4
an opinion in the agreed form confirming that the Seller is in good standing
under the laws of the state of Delaware, has the authority to enter into this
Agreement and the Transfer Instrument and that the Agreement is valid, legal and
enforceable and that the Guarantor is in good standing under the laws of the
state of Delaware, has the authority to enter into this Agreement and that the
Agreement is valid, legal and enforceable

6.2.5
any power of attorney or any other authority (including board minutes of the
Seller) under which the Transaction Documents are authorised to be executed on
behalf of the Seller;

6.2.6
evidence in a form satisfactory to the Buyer of repayments, releases and
cancellations required by clause 6.3;

6.2.7
statements in respect of each bank account of the Company and the Subsidiaries
showing the balance on each such account as at close of business on a date being
not more than two Business Days prior to Completion together with written
details of all direct debit, standing order or similar authorities applicable to
any such accounts;

6.2.8
the cheque books relating to all bank accounts of the Company and the
Subsidiaries to the extent not in the possession of the Company or the
Subsidiaries as the case may be;

6.2.9
in respect of the Company and the Subsidiaries, all their statutory and minute
books properly written up to the time immediately prior to Completion, their
common seals (if any), certificates of incorporation and any certificates of
incorporation on change of name or re-registration and copies of its Memorandum
and Articles of Association, all books and records of the Company.

Title deeds
6.2.10
a certified true copy of the shareholders’ register of the Company as at
immediately prior to Completion together with a draft of the shareholders’
register of the Company prepared to register the transfer of the Shares to the
Buyer pursuant to the Transfer Instrument;

6.2.11
to the extent not in the possession of the Company or the Subsidiaries, all
books and records of the Company within the possession of the Seller;

6.2.12
to the extent not in the possession of the Company or the Subsidiaries, the
title deeds and supplemental and/or collateral documents in respect of the
Property and the Lettings;

6.2.13
the written resignations of all directors and managers of the Company and the
Subsidiaries, in the agreed terms and where relevant executed as a deed and
waiving all claims against the Company and the relevant Subsidiaries.






13
 




--------------------------------------------------------------------------------




6.2.14
letters of resignation from the auditors of the Company and the Subsidiaries
accompanied in the case of OpCo and OpCo HoldCo by:

(A)
a statement in accordance with section 519 of the Companies Act 2006 that there
are no circumstances connected with the auditors’ resignation which should be
brought to the notice of the members or creditors of the Company or of the
Subsidiary; and

(B)
a written assurance that the resignation and statement have been, or will be,
deposited at the registered office of the Company or Subsidiary in accordance
with section 519 of the Companies Act 2006;

Other
6.2.15
a deed of release in the agreed terms terminating the Asset Management Agreement
with no liability to the Company and/or the Subsidiaries.

6.2.16
Estoppel letters in the agreed form from Marriott and Gordon Ramsay (Maze)
Limited.

6.3
The Seller shall procure that prior to or at Completion:-

6.3.1
all sums under existing overdraft facilities, loans and other borrowings
provided to the Company and/or any of the Subsidiaries under the Barclays
Facility Documents and any other commercial lending bank are repaid in full
whether or not such sums are due for repayment;

6.3.2
the Company and the Subsidiaries are each released from the Barclays Facility
Security and every guarantee, bond, indemnity, letter of comfort or Encumbrance
or other similar obligations given or incurred by them which relates in whole or
in part to debts or other liabilities or obligations, whether actual or
contingent, of any person other than the Company or the Subsidiaries and so that
the Sellers shall indemnify each of the Buyer, the Company and the Subsidiaries
against any and all liabilities arising after Completion in respect thereof;

6.3.3
all sums (if any) owing to the Company or the Subsidiaries by the Seller or any
of the Seller’s Group or connected persons are repaid whether or not such sums
are due for repayment;

6.3.4
all sums, including the amounts under the CPECs and the Seller’s Receivable,
owing to the Seller or the Seller’s Group and connected persons by the Company
or the Subsidiaries are capitalised or repaid whether or not such sums are due
for repayment (and so that the Seller acknowledges and undertakes that (and
shall procure that the Seller’s Group and connected persons shall undertake),
following Completion, that neither it nor any member of the Seller’s Group will
have or seek to bring any claim against the Company or the Subsidiaries to the
Seller or the Seller’s Group in respect of the CPECs and the Seller’s Receivable
in respect of any liability incurred






14
 




--------------------------------------------------------------------------------




by any of the Company or the Subsidiaries prior to Completion) and evidence that
the CPECs have been fully capitalised or repaid and cancelled in accordance with
CPECs Terms and Conditions and the Seller’s Receivable has been capitalised or
repaid in full.
6.4
The Seller shall procure that a meeting of the general shareholders’ and/or
directors and/or the managers of the Company or the Subsidiaries, where
relevant, shall be convened to occur at or as soon as practicable after, and in
any event on the date of Completion, at which the following business shall be
proposed to be transacted:

6.4.1
the Transfer Instrument referred to in Clause 6.2.1 shall be sanctioned for
registration to the extent required by applicable law and regulations;

6.4.2
to approve the Buyer as new sole member of the Company as per article 189 of the
Luxembourg Companies’ Law;

6.4.3
to acknowledge the transfer of the Shares to the Buyer;

6.4.4
those persons nominated by the Buyer shall be appointed as managers or directors
of the Company and the Subsidiaries and the resignations referred to in Clause
6.2.13 shall be submitted and accepted conditional on Completion taking place
(if this has not already occurred);

6.4.5
the resignation of the auditors referred to in paragraph 6.2.14 are accepted;
and

6.4.6
all existing mandates for the operation of the bank accounts of the Company and
the Subsidiaries shall be revoked and new mandates issued giving authority to
persons nominated by the Buyer.

6.5
At Completion, the Buyer shall deliver to the Seller:

Transaction Documents
6.5.1
the Transfer Instrument in respect of the Shares duly executed by the Buyer;

6.5.2
the Tax Deed duly executed by the Buyer;

6.5.3
the guarantee in favour of the Trustees of the London Marriott (1983) Retirement
Fund;

6.5.4
any other Transaction Documents duly executed by the Buyer;

Buyer corporate matters
6.5.5
a copy of the minutes of a meeting of the directors of the Buyer authorising the
Buyer to enter into and perform its obligations under this Agreement and the Tax
Deed certified to be a true and complete copy by a director, secretary or other
officer of the Buyer;






15
 




--------------------------------------------------------------------------------




6.5.6
an opinion in the agreed form confirming that the Buyer is in good standing
under the laws of the BVI, has the authority to enter into this Agreement and
the Transfer Instrument and that the Agreement is valid, legal and enforceable;
and

6.5.7
any power of attorney or any other authority (including board minutes of the
Buyer) under which the Transaction Documents are authorised to be executed on
behalf of the Buyer.

6.6
The Seller acknowledges and undertakes that, for so long as it remains the
registered holder of any of the Shares following Completion, it will:-

6.6.1
hold those Shares together with all dividends or distributions declared, paid or
made in respect of them after Completion on trust and as nominee for the Buyer;
and

6.6.2
exercise all voting and other rights exercisable in respect of those Shares in
accordance with the Buyer’s directions,

and so that the Seller hereby irrevocably authorises the Buyer to appoint some
person to execute on behalf of the Seller all instruments or proxies or other
documents which the Buyer may require and which may be necessary to enable the
Buyer or its nominees to attend and vote at general meetings of the Company and
to do anything necessary to give effect to the rights contained in this Clause
6.6.
6.7
The terms of this Agreement shall, insofar as not performed at Completion and
subject as specifically otherwise provided in this Agreement, continue in force
after and notwithstanding Completion and Completion shall not constitute a
waiver by the Buyer of any of its rights under this Agreement.

7.
SELLER’S WARRANTIES

Warranties
7.1
Subject to the limitations in Clause 8 and Schedule 4 (Limitations on the
Seller’s Liability), the Seller warrants to the Buyer that each of the
Warranties is true and accurate at the date of this Agreement.

7.2
Each of the Warranties shall be construed as a separate warranty and except
where this Agreement expressly provides otherwise, each Warranty is not limited
by the other provisions of this Agreement, including the other Warranties.

7.3
The only Warranties given: in respect of Tax are those contained in paragraph 37
to 52 (inclusive) of Schedule 2and none of the other Warranties shall be deemed
to be given in relation to Tax.

7.4
Where any of the Warranties is qualified by the Seller’s knowledge or any
similar expression, it shall be deemed to be given to the best of the knowledge,
information and belief of the Seller, which for these purposes shall mean the
actual knowledge of Robert T. McAllister (Senior Vice President, Tax), Paula
Maggio (General Counsel)






16
 




--------------------------------------------------------------------------------




and Richard Moreau (Chief Operations Officer), each having made all due and
careful enquiries of the directors, employees and advisors of the Seller, the
Company, the Subsidiaries and the following individuals: Ian Pask, Stephen
Kelly, Eric Hassberger and Emma Poyntz.
7.5
The Seller shall not be liable in respect of any claim for breach of any of the
Warranties to the extent that the facts and circumstances giving rise to the
Claim have been Disclosed in the Disclosure Letter. Notwithstanding any other
provisions of this Agreement, for the purposes of this Agreement, all
information in the Data Site shall be deemed to be Disclosed.

7.6
The Seller hereby undertakes to the Buyer and to the Company and the
Subsidiaries that it waives any and all claims which they might otherwise have
against any of the employees, directors, agents or officers of the Company and
any of its Subsidiaries (the “Officers”) or Marriott or any of its Officers in
respect of a Claim.

8.
LIMITATIONS ON THE LIABILITY OF THE SELLER

No liability shall attach to the Seller in respect of any claims under this
Agreement or claims under the Warranties if and to the extent that the
limitations set out in Schedule 4 (Limitations on the Seller’s Liability) apply.
9.
BUYER’S WARRANTIES AND COVENANTS

9.1
The Buyer warrants to the Seller that each of the Buyer’s Warranties is true and
accurate at the date of this Agreement.

9.2
The Buyer’s Warranties shall not in any respect be extinguished or affected by
Completion.

9.3
The Buyer’s Warranties are separate and independent and are not limited or
restricted by reference to or inference from the terms of any other provision of
this Agreement or any other Buyer Warranty.

9.4
Without prejudice to the provisions of Clause 13.1 (Entire Agreement) or of
Schedule 4, the Buyer acknowledges and agrees that it has no rights against, and
shall not make any claim against any director, officer, employee, agent or
adviser of the Seller, or of its Group Companies (including any person on which
or on whom it may have relied before agreeing to any terms of this Agreement,
the Disclosure Letter or any other document referred to in this Agreement)
provided that nothing in this Clause 9.4 shall operate to limit or exclude any
liability for fraud.

9.5
For a period of two (2) years from Completion, the Buyer will make all books,
records and documents which relate to the Company and any of the Subsidiaries
(insofar as the same record matters occurring up to Completion) available for
inspection by representatives of the Seller at all reasonable times during
business hours on reasonable advance notice being given. The Buyer will allow
the Seller’s representatives to take copies (at the Seller’s expense) of any of
such books, records and documents reasonably required by them.






17
 




--------------------------------------------------------------------------------




9.6
Other than in respect of the Buyer’s obligation to pay the Purchase Price
pursuant to Clause 3, the maximum aggregate liability of the Buyer in relation
to this Agreement and the Tax Deed when taken together shall not exceed
£23,000,000.

9.7
No claim shall be brought against the Buyer under this Agreement after the
second anniversary of the date of Completion or the Tax Deed after the sixth
anniversary of the date of Completion.

10.
INDEMNITIES

The Seller undertakes to indemnify, and to keep indemnified, the Buyer, the
Buyer’s Group, the Company and the Subsidiaries and their respective directors
or officers, employees, consultants or other agents (each an “Indemnified
Party”) against, and shall pay to the Buyer a sum equal to, all losses or
liabilities (including, without limitation, any direct or indirect consequential
losses, loss of profit, loss of reputation, damages, claims, demands,
proceedings, costs, expenses, penalties and legal and other professional fees
and costs) which may be suffered or incurred by any of them and which arise
directly or indirectly in connection with the capital reductions and dividend
payments by OpCo in the financial years 2013 and 2014.
11.
CONFIDENTIALITY AND ANNOUNCEMENTS

11.1
Each Party shall treat as confidential all information received or obtained as a
result of entering into or performing this Agreement which relates to:

11.1.1
the negotiations relating to this Agreement;

11.1.2
the subject, terms and contents of this Agreement;

11.1.3
the other Party; and

11.1.4
all information which is used in or otherwise relates to the Target Group’s
business, customers or financial or other affairs and is of a nature that it
should clearly be regarded as commercially sensitive, including, without
limitation, information relating to:

11.1.5
the marketing of goods or services (including, without limitation, customer
names and lists and other details of customers, sales targets, sales statistics,
prices, market research reports and surveys); or

11.1.6
business development or planning, commercial relationships and negotiations.

11.2
Notwithstanding the other provisions of this Clause, any Party may disclose
confidential information:

11.2.1
if and to the extent required by the law of any relevant jurisdiction or for the
purpose of any judicial proceedings;






18
 




--------------------------------------------------------------------------------




11.2.2
if and to the extent required by any securities exchange or regulatory or
governmental body to which that Party is subject wherever situated, whether or
not the requirement for information has the force of law;

11.2.3
to its employees, professional advisers (including, without limitation, legal
counsel and auditors), providers of debt finance and insurers, provided that the
disclosing Party ensures that any person to whom confidential information is
disclosed shall be bound by the terms of Clause 11.1;

11.2.4
if and to the extent the information has come into the public domain through no
fault of that Party; or

11.2.5
if and to the extent the other parties have given prior written consent to the
disclosure, such consent not to be unreasonably withheld or delayed.

Any information to be disclosed pursuant to Clause 11.2.1 or 11.2.2 shall, to
the extent practicable, be disclosed only after consultation with the other
Party and each Party shall use reasonable endeavours to correct any factual
inaccuracy relating to the other Party in such disclosed information. It is
expressly acknowledged and agreed that after execution of this Agreement the
Seller will be required to make certain public filings as required by the
Securities and Exchange Commission and the New York Stock Exchange for US
regulatory purposes, including public disclosure of a copy of this Agreement, a
press release describing the transaction that is the subject of this Agreement
and Form 10-Q. The Buyer hereby acknowledges that the Seller has consulted with
it in connection with such disclosure and consents to disclosure in accordance
with the provisions of this Clause 11.
11.3
The restrictions contained in this Clause shall continue to apply after the date
of this Agreement without limit in time, save that the Buyer shall be released
from its obligations in respect of Clause 11.1.4 immediately following
Completion.

12.
ASSIGNMENT

12.1
Subject to Clause 12.2, the Transaction Documents shall be binding upon and
enure for the benefit of the successors and assignees of the Parties including,
in the case of individuals, their respective estates after their deaths and,
subject to any succession or assignment permitted by this Agreement, any such
successor or assignee of any Party shall in its own right be able to enforce any
term of this Agreement.

12.2
Subject to Clause 12.3, the Parties shall not assign, or purport to assign, all
or any part of the benefit of, or their rights or benefits under, the
Transaction Documents (together with any causes of action arising in connection
with any of them.

12.3
Either Party may at any time assign all or any part of the benefit of, or its
rights or benefits under, the Transaction Documents to any other Group Company
of the such Party (or by any Group Company of the such Party to or in favour of
any other Group Company of such Party) provided that:

12.3.1
if such assignee subsequently ceases to be a Group Company of such Party, such
Party shall procure that prior to its ceasing to be a Group Company of






19
 




--------------------------------------------------------------------------------




such Party if such assignee reassigns so much of the rights and benefits under
this Agreement or the other Transaction Documents as have been assigned to it to
such Party or (upon giving further written notice to the other Party) to another
of its Group Companies; and
12.3.2
no assignment pursuant to this Clause 12.3 shall vary the obligations, increase
the liability or reduce the rights of any Party other than the Party making the
Assignment.

13.
GENERAL

13.1
Entire agreement

13.1.1
This Agreement and the other documents referred to herein constitute the entire
agreement between, and understanding of, the Parties with respect to the subject
matter of this Agreement and such documents supersede any prior written or oral
agreement(s) or arrangement(s) between the Parties in relation thereto.

13.1.2
The Buyer acknowledges and agrees that in entering into this Agreement, and the
documents referred to in it, it does not rely on, and shall have no remedy in
respect of, any statement, representation, warranty or understanding (whether
negligently or innocently made) of any person (whether party to this Agreement
or not) other than as expressly set out in the Warranties. The only remedy
available to it shall be for breach of contract under the terms of this
Agreement. Nothing in this Clause 13.1.2 shall, however, operate to limit or
exclude any liability for fraud.

13.1.3
Neither the Buyer nor the Seller shall be entitled to rescind or otherwise
terminate this Agreement after Completion.

13.2
Costs and expenses

13.2.1
Each Party shall pay its own costs and expenses of, and incidental to, the
negotiation, preparation, execution and implementation by it of this Agreement,
of each document referred to in it and the sale and purchase of the Shares.

13.2.2
Without prejudice to Clause 13.2.1, all stamp, transfer, registration and other
similar taxes, duties and charges payable in connection with the transactions
contemplated by this Agreement, and the Transaction Documents, shall be paid by
the Buyer.

13.3
Effect of Completion

This Agreement shall, as to any of its provisions remaining to be performed or
capable of having or taking effect following Completion, remain in full force
and effect notwithstanding Completion.





20
 




--------------------------------------------------------------------------------




13.4
Performance, waiver, release and variation

13.4.1
The failure or delay of any Party at any time or times to require performance of
any provision of this Agreement shall not affect its right to enforce such
provision at a later time.

13.4.2
No waiver by any Party of any condition or of the breach of any term, covenant,
representation, warranty or undertaking contained in this Agreement, whether by
conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition or of the breach of any other term, covenant,
representation, warranty or undertaking in this Agreement.

13.4.3
Any liability to any Party under this Agreement may in whole, or in part, be
released, compounded or compromised and time or indulgence may be given by such
Party in its absolute discretion as regards any Party under such liability
without in any way prejudicing or affecting its rights against any other Party
under the same or a like liability.

13.4.4
This Agreement may only be varied or any of its provisions waived by the
Agreement in writing of (or on behalf of) each of the Parties from time to time
or, in the case of a waiver, the Party waiving compliance.

13.5
Severance

If any provision of this Agreement shall be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity
or unenforceability shall not affect the other provisions of this Agreement
which shall remain in full force and effect.
13.6
No set-off

Save where expressly set out in the Tax Deed, all payments to be made by a Party
under this Agreement, or any of the Transaction Documents referred to in it,
shall be made free from any set-off, counterclaim or other deduction of any
nature whatsoever, except for deductions required to be made by applicable law
and regulations.
13.7
Counterparts

This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.
13.8
Third party rights

The Parties agree that, subject always to and save as expressly provided in the
provisions of Clause 12.1 and this Clause 13.8:





21
 




--------------------------------------------------------------------------------




13.8.1
no term of this Agreement shall be enforceable by virtue of the Contracts
(Rights of Third Parties) Act 1999 by any person who is not a Party to this
Agreement;

13.8.2
a person who is the permitted assignee of the rights of a Party is deemed to be
a party to this Agreement and the rights of such assignee shall, subject to and
upon any succession or assignment permitted by this Agreement, be regulated by
the terms of this Agreement; and

13.8.3
notwithstanding that any term of this Agreement may be or become enforceable by
a third party, the terms of this Agreement or any of them may be varied in any
way or waived (in each case) without the consent of any such third party.

13.9
Further Assurances

Each Party shall execute and deliver all such documents, and do all such things,
as the other Party may from time to time reasonably require for the purpose of
giving full effect to the provisions of this Agreement.
13.10
Payment and Interest

Where a sum is required to be paid by one Party to the other Party under this
Agreement but is not paid before or on the due date, the Party due to pay the
sum shall also pay an amount equal to interest on that sum for the period
beginning with that date and ending with the date the sum is paid (after as well
as before judgment). The rate of interest shall be the Agreed Rate, which shall
accrue on a daily basis and be compounded quarterly.
14.
VAT

All sums payable under this Agreement are (unless expressly stated otherwise)
exclusive of any applicable VAT which, if payable, shall be borne in full by the
Buyer and payable by the Buyer upon receipt of a valid VAT invoice.
15.
NOTICES

15.1
Any notice, consent or other communication given under this Agreement shall be
in writing and in English, and signed by or on behalf of the Party giving it,
and shall be delivered by hand or sent by prepaid recorded or special delivery
post (or prepaid international recorded airmail if sent internationally) or by
fax as follows:

to the Buyer:


Attention:    Joint Partner International Limited
Address:
c/o 1801B, 18/F Far East Consortium Building, 121 Des Voeux Road, Central Hong
Kong

Facsimile number:     +852 2868 9282


with a copy (which shall not constitute notice) to:





22
 




--------------------------------------------------------------------------------






Attention:    Craigie Pearson and Howard Gill
Address:    Forsters LLP
31 Hill Street
London W1J 5LS
UK
Facsimile number:     +44 (0)20 7863 8444


to the Seller:


Attention:     Diane Morefield
Address:    SHR Grosvenor Square LLC
c/o Strategic Hotels & Resorts, Inc.
200 West Madison Street, Suite 1700
Chicago IL 60606
USA
Facsimile number:     +1 (312) 658 5799


And


Attention:     Paula Maggio, Esq.
Address:    SHR Grosvenor Square LLC
c/o Strategic Hotels & Resorts, Inc.
200 West Madison Street, Suite 1700
Chicago IL 60606
USA
Facsimile number:     +1 (312) 658-5799




with a copy (which shall not constitute notice) to:


Attention:    Jeffrey D. Diener, Esq.
Address:    Paul Hastings (Europe) LLP
Ten Bishops Square, Eighth Floor
London E1 6EG
United Kingdom
Facsimile number:     +44 (0)20 3023 5482


15.2
Any Party may from time to time notify the others of any other person, address
or fax number for the receipt of notices or copy notices. Any such change shall
take effect upon receipt of notice of the change or (if later) on the date (if
any) specified in the notice as the date on which the change is to take place.

15.3
A notice is deemed to have been received:

15.3.1
if delivered personally, at the time of delivery;

15.3.2
in the case of fax, at the time of transmission;






23
 




--------------------------------------------------------------------------------




15.3.3
in the case of pre-paid first class post or recorded delivery two (2) Business
Days from the date of posting;

15.3.4
in the case of airmail, four (4) Business Days from the date of posting; or

15.3.5
if deemed receipt under the previous paragraphs of this Clause 15.3 is not
within business hours (meaning 9:00 am to 5:30 pm in the jurisdiction in which
the person receiving notice is located) on a Business Day (being a day that is
not a weekend or is not a public holiday in the place of receipt), then receipt
shall be deemed to take place on the next Business Day (being a day that is not
a weekend or is not a public holiday in the place of receipt).

15.4
To prove service, it is sufficient to prove that the notice was transmitted by
fax to the number of the party and that a transmission confirmation was
received, or in the case of post, that the envelope containing the notice was
properly addressed and posted.

16.
GOVERNING LAW AND JURISDICTION

16.1
This Agreement and any disputes or claims arising out of or in connection with
its subject matter or formation (including non-contractual disputes or claims)
are governed by and construed in accordance with the laws of England and Wales.

16.2
The Parties submit to the exclusive jurisdiction of the courts of England and
Wales as regards any claim, dispute or matter (whether contractual or
non-contractual) arising out of or in connection with this Agreement (including
its formation).

16.3
Each Party irrevocably consents to any process in any legal action or
proceedings arising out of or in connection with this Agreement (including its
formation) being served on it in accordance with the provisions of this
Agreement relating to service of notices. Nothing contained in this Agreement
shall affect the right to serve process in any other manner permitted by
applicable law and regulations.

17.
AGENT FOR SERVICE

17.1
The Seller irrevocably appoints Paul Hastings (Europe) LLP of 10 Bishops Square,
Eighth Floor, London E1 6EG, Attn: Jeffrey D. Diener to be its agent for the
receipt of Service Documents. The Buyer irrevocably appoints Forsters LLP of 31
Hill Street, London W1J 5LS Ref. CAP/HFG to be its agent for the receipt of
Service Documents. The Seller and the Buyer each agrees that any Service
Document may be effectively served on it in connection with Proceedings in
England and Wales by service on its agent effected in any manner permitted by
the Civil Procedure Rules.

17.2
If the agent of either Party at any time ceases for any reason to act as such,
such Party shall appoint a replacement agent having an address for service in
England or Wales and shall notify the other Party of the name and address of the
replacement agent. The Buyer, if the Seller fails to make such appointment and
notification, or the Seller, if the Buyer fails to make such appointment and
notification, shall be entitled by notice to the other Party to appoint a
replacement agent to act on behalf of such Party which failed to make such
appointment and notification. The provisions of this Clause applying to service
on an agent apply equally to service on a replacement agent.






24
 




--------------------------------------------------------------------------------




17.3
A copy of any Service Document served on an agent shall be sent by post to the
applicable Party. Failure or delay in so doing shall not prejudice the
effectiveness of service of the Service Document.






25
 




--------------------------------------------------------------------------------




SCHEDULE 1

DETAILS OF THE COMPANY AND THE SUBSIDIARIES


SHR Grosvenor Square S.à r.l. (“Company”)
Country of incorporation:        Luxembourg
Company number:            R.C.S. Luxembourg B114.490
Date of incorporation:            14 February 2006
Share capital issued and allotted:     £15,000.00 (600 shares of £25.00)
Registered office:            20, Rue de la Poste, L-2346 Luxembourg,
Managers:                Luxembourg Corporation Company S.A., Robert T.
McAllister and Stephen Michael Briggs
Accounting reference date:         31 December
Subsidiaries:
Lomar Holding UK Ltd, Banian Finance S.à.r.l., Lomar Hotel Company Limited




Lomar Holding U.K. Ltd (“OpCo HoldCo”)
Country of incorporation:        England and Wales
Company number:            5886873
Date of incorporation:            26 July 2006
Share capital issued and allotted:     3,826,001 Ordinary Shares of £1 each
Registered office:            7 Albemarle Street, London W1S 4HQ
Directors:                Robert T. McAllister and Stephen Michael Briggs
Secretary:                Citco Management (UK) Limited
Accounting reference date:         31 December
Subsidiaries:                Lomar Hotel Company Limited
Banian Finance S.à.r.l. (“LeaseCo”)
Country of incorporation:        Luxembourg
Company number:            R.C.S. Luxembourg B.117.617 (commercial register)
Date of incorporation:            28 June 2006
Share capital issued and allotted:     £15,000.00 (600 shares of £25.00)
Registered office:            20, rue de la Poste, L-2346 Luxembourg
Managers:                Luxembourg Corporation Company S.A., TCG Gestion S.A.,
Robert T. McAllister and Stephen Michael Briggs
Accounting reference date:         31 December
Subsidiaries:                None
Lomar Hotel Company Limited (“OpCo”)
Country of incorporation:        England and Wales
Company number:            2400561
Date of incorporation:            4 July 1989
Share capital issued and allotted:     1 Ordinary Share of £1
Registered office:            7 Albemarle Street, London W1S 4HQ





26
 




--------------------------------------------------------------------------------




Directors:                Eric Hassberger, Paula Christine Maggio, Robert T.
                            McAllister, Richard Joseph Moreau, Patricia Anne
Needham                         and Stephen Michael Briggs
Secretary:                Citco Management (UK) Limited
Accounting reference date:         31 December
Subsidiaries:                None







27
 




--------------------------------------------------------------------------------




SCHEDULE 2    

SELLER’S WARRANTIES
1.
Information

All information and documents contained in the Data Site are true and accurate
as at the date of this Agreement.
2.
Capacity

2.1
The Seller is a company duly incorporated and validly existing under the laws of
Delaware.

2.2
The Seller has full power and authority and has taken all necessary action to
enter into and perform its obligations under all the Transaction Documents.

2.3
The obligations of the Seller under the Transaction Documents constitute or will
constitute when executed (as applicable) legal, valid and binding obligations of
the Seller in accordance with their respective terms.

2.4
The execution and delivery of the Transaction Documents by the Seller and the
performance of and compliance with their respective terms and provisions will
not conflict with or result in a breach of, or constitute a default under:

2.4.1
the articles of incorporation or any other constitutional documents of the
Seller or any Target Group Company;

2.4.2
any agreement or instrument to which the Seller or any Target Group Company is a
party; or

2.4.3
any law, court order, judgment or decree of any court, governmental or
administrative authority or regulatory body that applies to or binds the Seller
any Target Group Company or any of its property.

2.5
No order has been made and no resolution has been proposed or passed for the
winding up of the Seller and no petition has been presented to the Seller and no
meeting has been convened (or so far as the Seller is aware application made)
for the purpose of winding up the Seller.

2.6
No administration order or compulsory liquidation has been made and no petition
or so far as the Seller is aware application for such an order or procedure has
been made or presented to the Seller.

2.7
So far as the Seller is aware no administrative receiver or administrator has
been appointed or notice given or filed in relation to the appointment of an
administrative receiver or administrator in respect of the Seller.

2.8
The Seller has not admitted itself to be insolvent or unable to pay its debts
(or deemed to be unable to do so within the meaning of s.123 UK Insolvency Act
1986) or, for the avoidance of doubt, any equivalent or analogous laws or rules
in any other jurisdiction.


 
28
 




--------------------------------------------------------------------------------




2.9
No voluntary arrangement under s.1 UK Insolvency Act 1986 or, for the avoidance
of doubt, any equivalent or analogous laws or rules in any other jurisdiction in
respect of the Seller or other compromise or arrangement for the benefit of all
of their creditors generally has been proposed or agreed.

2.10
The Seller has not suspended or ceased, or threatened to suspend or cease, to
carry on all or a material part of its business.

2.11
No composition in satisfaction of the debts, or scheme for arrangement of
affairs or compromise or arrangement between creditors and/or members of any
class of creditors and/or members has been proposed, sanctioned or approved by
the Seller.

2.12
No distress, execution or other process has been levied or threatened in respect
of any asset of the Seller.

2.13
No circumstances have arisen which are likely to result in:

2.13.1
any transaction to which the Seller is a party being set aside; or

2.13.2
a third party claim involving any asset owned or used by the Seller being made
under sections 238 or 339 (transactions at an undervalue) or sections 239 or 340
(preferences) of the Insolvency Act 1986.

3.
Seller’s other interests

3.1
Neither the Seller or any of the Target Group Companies or any of their
respective affiliates or connected persons has any interest, directly or
indirectly, in any business which has a close trading relationship with any
Target Group Company.

3.2
No person is entitled to receive from any Target Group Company any finders’ fee,
brokerage or commission or other benefit in connection with the sale of the
Shares and no cost or expense relating to this Agreement or the sale of the
Shares has been or is to be borne by any Target Group Company.

4.
Transactions with the Seller

4.1
There is no outstanding indebtedness or other liability (actual or contingent)
and no outstanding contract, commitment or arrangement between the Target Group
and any of the following:

4.1.1
the Seller or any member of the Seller’s Group or any person connected with the
Seller or such a member; or

4.1.2
any director of the Seller or a director of the Seller’s Group or any person
connected with such a director.

4.2
Neither the Seller nor any person connected with the Seller is entitled to a
claim of any nature against the Target Group, or has assigned to any person the
benefit of a claim against the Target Group to which the Seller or a person
connected with the Seller would otherwise be entitled.


 
29
 




--------------------------------------------------------------------------------




5.
The Shares and the Company

5.1
The Shares

5.1.1
The Shares comprise the whole of the issued share capital of the Company and all
of the Shares are fully paid or credited as fully paid.

5.1.2
The Seller is the sole legal and beneficial owner of the Shares and is entitled
to sell the Shares.

5.1.3
There is no Encumbrance on, over or affecting the Shares (or any of them).

5.2
Share and loan capital

Save only as provided in this Agreement (which shall be dealt with in accordance
with the terms of this Agreement), there are no agreements or commitments
outstanding which call for the present or future creation, allotment, issue,
transfer, redemption or repayment of, or grant to any person the right (whether
exercisable now or in the future and whether conditional or not) to call for the
creation, allotment, issue, transfer, redemption or repayment of, any share or
loan capital of the Company (including by way of option or under any right of
conversion or pre-emption).
5.3
Repayment of Capital, Capitalisation, Financial Assistance and Distributions

5.3.1
The Target Group Companies have never purchased, repaid or redeemed (or agreed
to purchase, repay or redeem) or otherwise reduced (or agreed to reduce) their
issued share capital or any class of it or capitalised (or agreed to capitalise)
in the form of shares, debentures or other securities or in paying up any
amounts unpaid on any shares, debentures or other securities, any profits or
reserves of any class or description or passed (or agreed to pass) any
resolution to do so.

5.3.2
None of the Target Group Companies have directly or indirectly given or agreed
to give any financial assistance in contravention of any applicable law or
regulation.

5.3.3
None of the Target Group Companies have made any distribution except out of
profits available for the purpose and none of the reserves appearing in the
relevant Accounts are undistributable reserves except to the extent stated in
the relevant Accounts.

5.4
Group structure and corporate information

5.4.1
The information given in Schedule 1 is true, complete and accurate in all
respects.

5.4.2
The Company does not have and has never had any subsidiaries or subsidiary
undertakings apart from the Subsidiaries.

5.4.3
The Company is the beneficial owner of the entire issued share capital of each
of the Subsidiaries, free from all Encumbrances of any nature whatsoever, or any
agreement, arrangement or obligation to create any of the same, in favour of any
other person.


 
30
 




--------------------------------------------------------------------------------




5.5
The Company’s constitution

5.5.1
The Data Site contains copies of the constitutional documents of each Target
Group Company which are true and accurate in all respects.

5.5.2
The statutory books including all registers and minute books of each Target
Group Company, are up to date and contain an accurate record (and in the case of
the minutes books contain an accurate record in all material respects) of the
matters which should be dealt with in them and no written notice or allegation
that any of them is incorrect or should be rectified has been received by the
relevant Target Group Company and the Seller is not aware of any circumstances
which may render such information inaccurate or incomplete in any respect.

5.6
Solvency

5.6.1
No order has been made and no resolution has been proposed or passed for the
winding up of the Company or any of the Subsidiaries and no petition has been
presented to the Company or any of the Subsidiaries and no meeting has been
convened (or so far as the Seller is aware application made) for the purpose of
winding up the Company or any of the Subsidiaries.

5.6.2
No administration order, faillite, gestion contrôlée, sursis de paiement,
concordat préventif de faillite or compulsory liquidation has been made and no
petition or so far as the Seller is aware application for such an order or
procedure has been made or presented to the Company or any of the Subsidiaries.

5.6.3
No administrative receiver, administrateur provisoire, liquidateur, mandataire
judiciaire, curateur, commissaires à la gestion contrôlée, syndic or
administrator has been appointed or notice given or filed in relation to the
appointment of an administrative receiver or administrator in respect of the
Company or any of the Subsidiaries.

5.6.4
The Company has not and none of the Subsidiaries has admitted itself to be
insolvent or unable to pay its debts (or deemed to be unable to do so within the
meaning of s.123 UK Insolvency Act 1986 or, for the avoidance of doubt, any
equivalent or analogous laws or rules in any other jurisdiction).

5.6.5
No voluntary arrangement under s.1 UK Insolvency Act 1986 or, for the avoidance
of doubt, any equivalent or analogous laws or rules in any other jurisdiction in
respect of the Company or any of the Subsidiaries or other compromise or
arrangement for the benefit of all of its creditors generally has been proposed
or agreed.

5.6.6
The Company has not and none of the Subsidiaries has suspended or ceased, or
threatened to suspend or cease, to carry on all or a material part of its
business.

5.6.7
No composition in satisfaction of the debts, or scheme for arrangement of
affairs or compromise or arrangement between creditors and/or members of any
class of creditors and/or members has been proposed, sanctioned or approved by
any Target Group Company.


 
31
 




--------------------------------------------------------------------------------




5.6.8
No distress, execution or other process has been levied or threatened in respect
of any asset of any Target Group Company.

5.6.9
No circumstances have arisen which are likely to result in:

(A)
any transaction to which any Target Group Company is a party being set aside; or

(B)
a third party claim involving any asset owned or used by any Target Group
Company being made under sections 238 or 339 (transactions at an undervalue) or
sections 239 or 340 (preferences) of the Insolvency Act 1986.

6.
Books and Records

6.1
Since 31 August 2006 and prior to such date, to the Sellers’ knowledge, all
accounts, books, ledgers, financial and other necessary records of whatsoever
kind of each of the Target Group Companies:

6.1.1
have been fully, properly and accurately maintained on a consistent basis, are
in the possession of the relevant Target Group Company, are up-do-date and
contain true and accurate records of all matters including those required to be
entered in them by law and no notice or allegation that any of the same is
incorrect or should be rectified has been received;

6.1.2
do not contain or reflect any material inaccuracies or discrepancies;

6.1.3
give and reflect a true and fair view of the matters which ought to appear in
them and in particular of the financial, contractual and trading position of the
relevant Target Group Company and of its plant and machinery, fixed and current
assets and liabilities (actual and contingent), debtors and creditors and
stock-in-trade; and

6.1.4
contain accurate information in accordance with generally accepted accounting
principles relating to all transactions to which the relevant Target Group
Company has been a party.

6.2
Since 31 August 2006 and prior to such date, to the Sellers’ knowledge, all
statutory records, including accounting records, required to be kept or filed by
the relevant Target Group Company have been properly kept and filed and comply
with the requirements of all applicable laws and regulations. No Target Group
Company’s records or information are recorded, stored, maintained, operated or
otherwise dependent upon or held by any means (whether computerised or not)
which (including all means of access thereto) are not under the exclusive
ownership and direct control of the relevant Target Group Company.

6.3
Since 31 August 2006 and prior to such date, to the Sellers’ knowledge, all
deeds and agreements to which any Target Group Company is a party or in which it
is interested and other documents owned by or which ought to be in the
possession of the relevant Target Group Company are in the possession of the
relevant Target Group Company.


 
32
 




--------------------------------------------------------------------------------




7.
Returns

Since 31 August 2006 and prior to such date, to the Sellers’ knowledge, all
returns, particulars, resolutions and other documents required under any
legislation to be filed with or delivered to the Registrar of Companies or the
Luxembourg Trade and Companies Register or to any other authority whatsoever by
the Target Group have been correctly and properly prepared and duly filed or
delivered and all associated fees and charges have been duly paid.
8.
Business since Incorporation

Since its incorporation the Target Group has carried on the business it now
carries on and has not at any time during such period ceased to carry on such
business or changed its business or carried on any new or other business.
9.
The Accounts

9.1
Audited Accounts

9.1.1
The Audited Accounts of OpCo HoldCo and OpCo have been prepared:

(A)
in accordance with applicable law and with the accounting principles, standards
and practices generally accepted in the UK at the time they were audited; and

(B)
subject to paragraph 9.1.1(A), on a basis consistent, in all material respects,
with that adopted in preparing the audited Historical Accounts of such Target
Group Companies for the previous two financial years.

9.1.2
The Audited Accounts of LeaseCo have been prepared:

(A)
in accordance with applicable law and with the accounting principles, standards
and practices generally accepted in Luxembourg at the time they were audited;
and

(B)
subject to paragraph 9.1.2(A), on a basis consistent, in all material respects,
with that adopted in preparing the audited Historical Accounts of such Target
Group Companies for the previous two financial years.

9.2
The Unaudited Accounts of the Company have been prepared in accordance with
applicable law and with the accounting principles, standards and practices
generally accepted in Luxembourg at 31 December 2013 and give a view of the
assets and liabilities of the Company at 31 December 2013 and the profits and
losses of the Company for the period then ended which is not materially
misstated having regard for the fact that the Unaudited Accounts have not been
audited.

9.3
The Historical Accounts have not been qualified in any way.

9.4
The Audited Accounts show a true and fair view of each of the relevant Target
Company’s assets, liabilities, financial position and state affairs as at their
respective balance sheet date and their profit or loss for the financial year
ended on that date.


 
33
 




--------------------------------------------------------------------------------




9.5
The Target Group has not factored or discounted any of its debts or engaged in
any financing of a type or nature which would not require to be shown, reflected
or referred to in the relevant accounts.

9.6
The method and rate of depreciation applied in the Accounts in respect of each
fixed asset of each Target Group Company is adequate to write down the value of
such fixed asset to its net realisable value at the end of its useful working
life.

9.7
The accounting reference date of the Company has at all times during the last
four years been 31 December and of OpCo, OpCo HoldCo and LeaseCo has been 31
December.

9.8
The Management Accounts:

9.8.1
have been prepared on bases and in accordance with accounting standards,
practices, policies and principles consistent with those adopted in preparing
the Accounts (save that they are not audited and are not statutory accounts of
the Target Group) and previous management accounts of the Target Group;

9.8.2
have been carefully prepared in good faith; and

9.8.3
are not misleading.

10.
Events since the Accounts Date

10.1
Since the Accounts Date:

10.1.1
there has been no material adverse change in the financial position of any
Target Group Company;

10.1.2
the business of each Target Group Company has been carried on in all material
respects, in the normal course as a going concern and no Target Group Company
has made any payments other than payments made in the ordinary and usual course
of its business; and

10.1.3
no change in the accounting reference period of any Target Group Company has
been made;

10.1.4
the Target Group has not acquired or disposed of any material asset or made any
material payment (including the repayment of any loan or loan capital);

10.1.5
no dividend or other distribution has been declared, paid or made by the Target
Group;

10.1.6
there has been no resolution of or consent by the members of the Target Group or
any class of members;

10.1.7
the Target Group has not entered into any transaction which has given rise or
will give rise to a liability to Tax (or would have or would or might give rise
to such a liability but for the availability of any relief, allowance, deduction
or credit) on the Target Group other than corporation tax on actual income (and
not on


 
34
 




--------------------------------------------------------------------------------




chargeable gains or on deemed income) of the Target Group arising from
transactions entered into in the normal, ordinary and usual course of trading;
10.1.8
to the Seller’s knowledge, no important supplier (being a supplier which over a
period of three months or more during the period of 12 months ending on the date
of this Agreement accounted for 10 per cent or more in value of the goods or
services supplied to the Target Group) has ceased or substantially reduced its
trade with the Target Group or altered its terms of trade to the Target Group’s
material disadvantage or has threatened to so in writing;

10.1.9
the assets of the Target Group have been in the possession or under the control
of the Target Group and have not been depleted by any negligent, wrongful,
fraudulent or unlawful act;

10.1.10
the Target Group has not acquired or disposed of or agreed to acquire or dispose
of any business or any asset other than trading stock in the normal, usual and
ordinary course of business;

10.1.20
none of the fixed assets of the Target Group shown in the Accounts and none
acquired since the Accounts Date has been lost, damaged or destroyed;

10.1.11
no debt belonging to the Target Group has been factored or sold and no debtor of
the Target Group has been released by the Target Group on terms that he pays
less than the initial face value of any debt and no debt has been written off or
has proved to be irrecoverable to any extent; and

10.1.12
the Target Group has not paid any service, management or similar charges.

11.
Employees

11.1
No member of the Target Group employs or engages any individuals whether as
employees, workers, or consultants.

11.2
No offer of employment or engagement has been made to any individual by any
member of the Target Group that has not yet been accepted or which has been
accepted but where the employment or engagement has not yet started.

11.3
No member of the Target Group makes any payments of any kind to any of the
directors of any Target Group Company.

12.
Pensions

12.1
Other than the DB Scheme and the DC Scheme, during the Seller’s period of
ownership and so far as the Seller is aware at any time before this, no Target
Group Company has sponsored, designated, operated or participated in or
contributed to any pension scheme nor has any Target Group Company agreed or
announced any proposal to enter into or establish any such arrangement.

12.2
All material particulars of the DB Scheme, of which the Seller is aware from its
period of ownership, required to permit the Buyer to form a true and fair view
of the DB Scheme,


 
35
 




--------------------------------------------------------------------------------




the benefits (including contingent benefits) provided or to be provided under
the DB Scheme and the Target Group Companies’ obligations in relation to the DB
Scheme have been Disclosed to the Buyer.
12.3
So far as the Seller is aware, the DB Scheme is not and never has been a
multi-employer scheme (as defined in the Occupational Pensions Schemes (Employer
Debt) Regulations 2005) and no person other than OpCo is or has been an
“employer” (as defined by section 124 of the Pensions Act 1995) in relation to
the DB Scheme (or other than under the guarantee dated 13 August 2008) otherwise
had any liability in relation to the DB Scheme).

12.4
During the Seller’s period of ownership, except for the guarantee dated 13
August 2008 between the Seller’s Guarantor and the trustees of the DB Scheme,
neither the Seller (or any member of the Seller’s Group) nor any Target Company
has made any guarantee or provided any assets on security (whether contingent or
otherwise) to or in respect of the DB Scheme for any purpose including, without
limitation, for the purpose of the calculation of the Pension Fund Levy.

12.5
The DB Scheme is a registered pension scheme for the purposes of the Finance Act
2004, and so far as the Seller is aware, there is no reason why HM Revenue &
Customs would withdraw such registration or status from the DB Scheme.

12.6
So far as the Seller is aware, all contributions (including fees, insurance
premiums, charges and expenses of whatever nature) which are payable or due by
any Target Group Company under the DB Scheme and the DC Scheme and all
contributions due from members of those schemes have been duly made and remitted
on time and each Target Group Company has performed all of its obligations in
relation to the DB Scheme and there are no liabilities outstanding at the date
of this Agreement.

12.7
There is no amount which at the current time is treated as a debt due to the
trustees of the DB Scheme and the trustees of the DB Scheme have not, during the
Seller’s period of ownership or so far as the Seller is aware at any other time,
entered into any agreement with any Target Group Company in relation to the DB
Scheme the effect of which is to reduce the amount of a debt due under section
75 or 75A of the Pensions Act 1995 or to prevent such a debt becoming due, to
compromise or otherwise settle such debt, or to reduce the amount of such a debt
which would otherwise become due.

12.8
No contribution notice, financial support direction or restoration order has
during the Seller’s period of ownership been issued to any Target Group Company
or any person connected to or associated with any Target Group Company by the
Pensions Regulator in accordance with its powers under the Pensions Act 2004 in
respect of the DB Scheme and so far as the Seller is aware there is no fact or
circumstance likely to give rise to any such notice or direction.

12.9
The DB Scheme has been designed to comply with, and so far as the Seller is
aware during its period of ownership it has been administered in accordance
with, all applicable legislation and guidance issued by the Pensions Regulator
and so far as the Seller is aware the trustees of the DB Scheme and OpCo have
complied in all material respects with such legislation and guidance, and no
acts, omissions or other events have been


 
36
 




--------------------------------------------------------------------------------




reported to the Pensions Regulator under sections 69 or 70 of the Pensions Act
2004 and so far as the Seller is aware there is no fact or circumstance likely
to give rise to such reports.
12.10
Since the date of the DB Scheme’s last triennial actuarial valuation
contributions have been paid to the DB Scheme at the rate(s) disclosed in the
Disclosure Letter.

12.11
So far as the Seller is aware, during its period of ownership, neither OpCo nor
the trustees of the DB Scheme have unlawfully discriminated against, or in
relation to, any member of the DB Scheme, and so far as the Seller is aware no
claims or complaints have been made (or are pending or threatened) in relation
to the DB Scheme or otherwise in respect of the provision of (or failure to
provide) any benefits due under the DB Scheme, and so far as the Seller is aware
there are no facts or circumstances likely to give rise to such claims or
complaints.

12.12
During the Seller’s period of ownership, the DB Scheme has not accepted any
contributions from a European employer (outside the UK) as defined for the
purposes of Part 7 of the Pensions Act 2004.

13.
Industrial Relations

13.1
Within the period of one year preceding the date of this Agreement the Target
Group has not:

13.1.1
given any notice of redundancies to the Secretary of State, started
consultations with any independent trade union or workers representatives under
Part XI Employment Rights Act 1996 or failed to comply with any obligation under
such Part XI or otherwise in relation to redundancy and redundancy consultation;
or

13.1.2
been a party to any relevant transfer as defined in the Transfer of Undertakings
(Protection of Employment) Regulations 2006 or failed to comply with any duty to
inform and consult any appropriate representative under such Regulations.

13.2
To the Seller’s knowledge, neither the Target Group nor Marriott is a party to
any contract, agreement or arrangement with any trade union or staff association
or other body or organisation representing any of its employees nor are any of
its employees members of any such trade union or staff association.

13.3
To the Seller’s knowledge, there is no existing, pending or threatened dispute
between the Target Group or Marriott and any of its employees or any trade union
or other organisation formed for a similar purpose and so far as the Seller and
the Target Group are aware there are no circumstances (including Completion)
which are likely to give rise to any such dispute.

14.
Immigration

14.1
In accordance with the Immigration Asylum and Nationality Acts 1996 and 2006
(and any other relevant or replacement legislation) which deal with the
prevention of illegal working in the UK, each of the employees of OpCo Holdco,
OpCo and, to the Seller’s knowledge, Marriott at the Property has the legal
right and the current and appropriate


 
37
 




--------------------------------------------------------------------------------




permission to work in the UK in relation to his/her employment with OpCo Holdco
or OpCo or, to the Seller’s knowledge, Marriott (as applicable) and neither the
Seller nor the Target Group is aware of any circumstances which might cause any
such right and permission to work to be curtailed (cancelled) or any of its or
their employees to be required to leave the UK.
14.2
Each of OpCo Holdco, OpCo and, to the Seller’s knowledge, Marriott at the
Property have made and retained copies of original documents which evidence the
legal right and permission of its employees to work in their role in the UK and
has conducted a regular audit of those documents in the specified format
required.

15.
Financial arrangements

15.1
A complete list of each of the bank accounts held by any Target Group Company
and the amounts held in each of such accounts as at the date of this Agreement
is set out in the Disclosure Letter.

15.2
No Target Group Company has any overdraft, loan, other financial or leasing
arrangements and has not incurred or agreed to incur any borrowing which it has
not repaid or satisfied and is not party to any debenture, acceptance credit
facility, bill of exchange, promissory note, finance lease, debt or inventory
financing or sale and lease back arrangement.

15.3
There are no Hedging Arrangements.

16.
Budgets

There have been no amendments to the Capital Budget and the Operating Budget
which have been Disclosed and there are no items in dispute in those budgets.
17.
Sureties

17.1
No person has given or promised any guarantee or indemnity of or security for
any obligation owed or to be owed by the Target Group.

17.2
The Target Group has not given or promised any guarantee or indemnity of or
security for any of the obligations of any third party.

18.
Contracts and commitments

18.1
The Target Group Companies are not and have never been party to any partnership,
joint venture, consortium or profit sharing arrangement.

18.2
The Data Site contains complete copies of the Marriott Agreements. There are no
existing management contracts or franchise agreements relating to the Property
other than the Marriott Agreements. The Seller has neither given nor received
any written notification of any material breach or default under the Marriott
Agreements.

18.3
The Data Site contains a schedule of all of the contracts to which the Target
Group is a party.


 
38
 




--------------------------------------------------------------------------------




18.4
The relevant Target Group Company has not defaulted under or breached a contract
to which it is party.

18.5
To the Sellers’ knowledge, no other party to a contract has defaulted under or
breached such a contract.

18.6
No notice of termination of a contract has been received or served by the Target
Group and there are no grounds for the termination, rescission, avoidance,
repudiation or a material change in the terms of any such contract.

18.7
The Seller has not been notified in writing by Marriott of any outstanding
claims of a significant nature against the Target Group on the part of customers
or guests or otherwise.

19.
Insider Contracts

19.1
There is not, nor during the six years prior to the date of this Agreement has
there been, outstanding any agreement, arrangement or understanding (whether
legally enforceable or not) to which the Target Group is a party and in which
any of the Seller, any affiliate of the Seller, any of the directors of the
Target Group or any connected person of any such person is or has been
interested, whether directly or indirectly.

19.2
The Target Group is not a party to, nor have its profits or financial position
been affected during the last six years by, any agreement or arrangement which
is not of an entirely arm’s length nature.

20.
Powers of attorney

No Target Group Company has given any power of attorney or other written
authority which is still outstanding or effective to any person to enter into
any contract or commitment on its behalf other than to its directors, officers
and employees to enter into routine trading contracts in the normal course of
their duties.
21.
Government and Other Grants

The Target Group is not subject to any arrangement for receipt or repayment of
any allowance, redundancy payment contribution, grant, subsidy or financial
assistance from any government department, local authority, agency, board or
other body whatsoever and is under no obligation, contingent or otherwise, to
return, repay, allow to be forfeited, withheld or set-off the whole or any part
of the same.
22.
Stock-in-trade

The Target Group ‘s stock-in-trade is in good condition, is capable of being
sold by the Target Group in the ordinary course of business in accordance with
its current price list without rebate or allowance and the level of such
stock-in-trade is not unusually high or low having regard to the Target Group ‘s
current requirements and past practices.

 
39
 




--------------------------------------------------------------------------------




23.
Creditors

The Target Group has paid its creditors within the times agreed with such
creditors and does not have any debts outstanding which are overdue for payment
by more than two weeks.
24.
Capital Expenditure

The Target Group has no outstanding capital commitment nor is it engaged in any
scheme or project requiring capital expenditure.
25.
Ownership and Nature of Assets

25.1
Each of the assets included in the Accounts or acquired by the Target Group
since the Accounts Date (other than the Property and current assets subsequently
disposed of or realised in the ordinary course of business) is owned both
legally and beneficially by the Target Group free from any Encumbrance and, if
capable of possession, is in the Target Group’s possession.

25.2
The assets owned by the Target Group together with all assets held under hire
purchase, lease or rental agreements which have been Disclosed comprise all
assets necessary for the continuation of the Target Group’s business as it is
currently carried on.

26.
Encumbrances

26.1
There is no Encumbrance on, over or affecting all or any part of the undertaking
or assets of the Target Group and there is no agreement, commitment or
obligation to create any such Encumbrance and no claim has been made by any
person to be entitled to any such Encumbrance.

26.2
No floating charge created by the Target Group has crystallised.

26.3
The Target Group has not received notice from any person threatening to enforce
any security which it may hold on the assets of the Target Group.

27.
Information System

27.1
Marriott is the owner of and, to the Seller’s knowledge, is in possession of all
IT Systems used in connection with the business carried on at the Property.

27.2
The IT Systems used by Marriott at the Hotel are, to the Sellers’ knowledge,
sufficient to continue the business carried on at the Property.

27.3
Neither the Seller nor the Seller’s group (not including any Target Group
Company) provides any IT Systems or accounting systems to any member of the
Target Group.


 
40
 




--------------------------------------------------------------------------------




28.
Data Protection

28.1
Each Target Group Company has:

28.1.1
complied in all material respects with the Data Protection Act 1984 and the Data
Protection Act 1998 and any equivalent or analogous laws or rules in Luxembourg;
and

28.1.2
satisfied any requests for access to personal data subject to paragraph 28.1.1.

28.2
Within the six years preceding the date of this Agreement, the Target Group
Company has not received any:

28.2.1
notice or formal complaint under the Data Protection Act 1998 or any equivalent
or analogous laws or rules in Luxemburg alleging non compliance (including any
information or enforcement notice, or any transfer prohibition notice); or

28.2.2
claim for compensation for loss or unauthorised disclosure of data; or

28.2.3
notification of an application for rectification or erasure of personal data
that remains outstanding at the date of this Agreement,

28.2.4
and the Target Group is not aware of any circumstances which may give rise to
the giving of any such notice or the making of any such notification.

28.3
Each Target Group Company has complied in all material respects with its
respective obligations under the Privacy and Electronic Communications (EC
Directive) Regulations 2003 in respect of the use of electronic communications
(including e-mail, text messaging, fax machines, automated calling systems and
non-automated telephone calls) for direct marketing purposes.

29.
Disputes

29.1
No Target Group Company is engaged in any capacity in any Dispute Resolution
Procedure whether as claimant, defendant or otherwise.

29.2
Neither the Seller nor any Target Group Company has been or is engaged in any
dispute with Marriott or any Marriott Group Company.

29.3
Since 31 August 2006, neither the Seller nor any Target Group Company has been
or is currently engaged in any dispute with any contractor and there is no
outstanding liability to any contractor in respect of refurbishment projects
carried out under any contract entered into since 31 August 2006.

29.4
To the Sellers’ knowledge, no Dispute Resolution Procedure is threatened or
pending nor are there facts known to the Seller or any Target Group Company
which might give rise to any such matter.

29.5
There is no outstanding judgment, order, decree, arbitral award or decision of
any court, tribunal, arbitrator or governmental agency against any Target Group
Company or any person for whose acts it may be vicariously liable.


 
41
 




--------------------------------------------------------------------------------




29.6
Neither the Seller nor any Target Group Company is party to any subsisting
undertaking given to any court or third party arising out of any legal
proceedings

30.
Insurances

30.1
The schedule of insurances contained in the Data Site contains complete and
accurate details of the insurance policies, premiums, excess and claims for the
last three years of each of the Target Group Companies (the “Insurance
Policies”) or in which the relevant Target Group Company has an interest and the
relevant Target Group Company has paid all premiums due on such Insurance
Policies and:

30.1.1
the Insurance Policies, together with the receipts for the latest premiums
payable in respect thereof, are in the Company’s possession; and

30.1.2
the Insurance Policies will continue in full and effect notwithstanding the
execution of this Agreement or Completion.

30.2
Nothing has been done or omitted to be done by any Target Group Company which
would make any of the Insurance Policies void or voidable and all premiums due
under the Insurance Policies have been paid.

30.3
No claim is outstanding in relation to any of the Target Group Companies under
any of the Insurance Policies and, so far as the Seller is aware, no event has
occurred and no circumstance exists, which gives rise to any individual or
related claims for amounts in excess of £50,000 under any of the Insurance
Policies.

30.4
Grosvenor West End Properties has been informed of the HAC in relation to the
Property.

31.
Intellectual Property

The Target Group Companies’ rights with respect to Intellectual Property arise
in accordance with and are governed by the Marriott Agreements and the licence
in relation to the Maze restaurant. Other than those rights and the right to use
its corporate name, no Target Group Company owns or uses any Intellectual
Property.
32.
Compliance with law

32.1
Since 31 August 2006, each Target Group Company has complied with, and presently
complies in all material respects with, all applicable law and regulations of
any jurisdiction in which it carries on business and there has been no violation
of, or default with respect to, any order or judgement of any court, tribunal,
governmental agency or regulatory authority in any jurisdiction which has had,
or is reasonably likely to have a material adverse effect on the business and/or
assets of any Target Group Company.

33.
Competition

33.1
No Target Group Company is subject to any contracts, obligations, practices,
agreements or arrangements which restrict the relevant Target Company’s freedom
to carry on the whole or any part of its business in such manner as it sees fit.


 
42
 




--------------------------------------------------------------------------------




34.
Bribery Act and Anti-Corruption

None of the Seller, the Target Group Companies or any director, officer, agent,
employee, affiliate, other person acting on behalf of, or performing services in
respect of, a Target Group Company (including but without limitation any person
falling within the definition of Associated Person in section 8 of the Bribery
Act 2010) or any other person whose actions create liability for each Target
Company has taken any action, directly or indirectly, that would result in a
violation by such persons of the Bribery Act 2010 or any similar applicable law
and regulations in any jurisdiction in which it carries on business.
35.
Property

35.1
The particulars of the Property and the Lettings set out in Schedule 5 are true,
complete and accurate in all respects.

35.2
The Property comprises the only freehold, commonhold or leasehold or other
immovable property in any part of the world in which any Target Group Company
has any estate, interest, right, liability (whether actual or contingent) or
which are otherwise occupied or used by any Target Group Company.

35.3
Except by virtue of the Lettings or the operations of the business of the Target
Group Companies no person other than the Target Group Companies has or will have
any right to possession, occupation or use of the Property.

35.4
The Property is not subject to or affected by any mortgage or charge (whether
legal or equitable, fixed or floating), debenture or security interest including
any which secure the payment of money or relate to any obligation or liability
of any third party.

35.5
No collateral assurances, undertakings or concessions have been made by any
party to the Lettings.

35.6
The Target Group Companies are the sole legal and beneficial owners in
possession of the Property.

35.7
The Seller has in its possession or unconditionally held to its order all the
documents of title and other documents and papers relating to the Property and
the Lettings set out in section 2 in the Data Site.

35.8
Except as Disclosed, none of the Seller or any of the Target Group Companies
have entered into any commitment (whether legally binding or not) to any
subsisting agreement with any person whereby a fee will be paid to such person
or company in respect of the management use, development, letting or sale of the
Property.

35.9
Except as Disclosed, the Property is not subject to options or rights of
pre-emption.

35.10
So far as each of the Seller and each Target Company is aware, there are no
latent defects in the buildings and structures on or comprising the Property and
in the construction of the buildings and structures on or comprising the
Property or any alterations thereto no materials were used which are defective,
deleterious or a risk to health and safety.


 
43
 




--------------------------------------------------------------------------------




35.11
Full details (including, where appropriate, copies of relevant reports or other
documents) of any material inspections, investigations, reports, audits, tests
or reviews in respect of the Property have been disclosed in the Data Site.

35.12
The written replies to enquiries raised by the Buyer in relation to the Property
(including replies to CPSE1, CPSE 2 and CPSE 4) disclosed to the Buyer as
appearing in the Data Site are true, complete and accurate in all respects and
not misleading.

36.
So far as Robert McAllister, Paula Maggio, Eric Hassberger and Richard Moreau is
aware, neither the exchange of nor the performance of or compliance with this
Agreement will or is likely to cause any senior employee of Marriott to leave or
threaten to leave.

37.
Taxation

General
37.1
Save as disclosed in the Disclosure Letter, all returns, computations and
assessments submitted by the Target Group to any Tax Authority for the purposes
of Taxation have been made on a proper basis, were submitted within applicable
time limits, were accurate and complete when supplied and remain accurate and
complete in all material respects.

37.2
All material Tax (whether of the UK or elsewhere) for which a Target Group
Company is or has been liable to account for, has been duly paid (insofar as
such Tax ought to have been paid).

37.3
No Target Group Company has since the date of its incorporation to the date of
this Agreement, been liable to pay any penalty, surcharge, fine or interest in
connection with Tax; and, so far as the Seller is aware, there are no
circumstances by reason of which any Target Group Company may become liable to
pay any material penalty, surcharge, fine or interest in connection with Tax.

37.4
Each Target Group Company maintains complete and accurate records, invoices and
other information in relation to Taxation, that meet all legal requirements and
enable the Tax liabilities of the relevant company to be calculated accurately
in all material respects.

37.5
Each Target Group Company has deducted or withheld all material Tax (including
where applicable national insurance contributions) which it has been obliged by
applicable law and regulations to deduct or withhold from amounts paid by it and
has properly accounted to the relevant Tax Authority for all material amounts of
Tax so deducted or withheld. All amounts due to be paid to the relevant Taxation
Authority on or before the date of this Agreement have been so paid.

37.6
The Data Site and the Disclosure Letter contain details of all special
arrangements (that is, an arrangement which is not based on a strict application
of all relevant Tax legislation, published extra statutory concessions and
published statements of practice) and tax rulings in relation to the affairs of
the Target Group (other than the Luxembourg tax ruling dated 12 September 2006
in respect of, among others, the Company, a summary of which has been provided
by the Seller to the Buyer in response to specific questions raised by the Buyer
and uploaded to the Data Site).


 
44
 




--------------------------------------------------------------------------------




37.7
No Target Group Company is currently involved in a dispute in relation to Tax
with a Tax Authority and, so far as the Seller is aware, no Tax Authority has
indicated that it intends to investigate the Tax affairs of any Target Group
Company.

37.8
The Disclosure Letter contains details of any payments or loans made to, any
assets made available or transferred to, or any assets earmarked, however
informally, for the benefit of, any employee or former employee (or any
associate of such employee or former employee) of any Target Group Company by an
employee benefit trust or another third party, falling within the provisions of
Part 7A to ITEPA 2003 (introduced by Finance Act 2011 with effect from 6 April)
and details of any trust or arrangement capable of conferring such a benefit.

37.9
No Group Target Company is, or so far as the Seller is aware will become, liable
to make to any Taxation Authority any payment in respect of any liability to
Taxation which is primarily or directly chargeable against, or attributable to,
any other person (other than the relevant Target Group Company).

37.10
The Accounts make full provision or reserve within generally accepted accounting
principles for all Taxation which the relevant Target Group Company is
accountable at that date.

37.11
Each Target Group Company has made and submitted each claim, disclaimer,
election, notice and consent assumed to have been made and submitted for the
purposes of the Accounts.

37.12
Leaseco is not nor has it been a party to any transaction as a result or in
consequence of which has been or so far as the Seller is aware could be treated
as deriving income which is taxable under section 776 of the Taxes Act, Chapter
3 of the ITA or Part 18 of the CTA 2010 (transaction in land).

37.13
The accounting records and tax returns of the Company have been prepared in
accordance with the terms of all advance tax agreement filed by the Company
(each a “Company ATA”). So far as the Seller is aware, the Company has not taken
any action which is inconsistent with the Company ATA.

37.14
The accounting records and tax returns of LeaseCo have been prepared in
accordance with the terms of each and every advance tax agreement filed by
LeaseCo (each a “LeaseCo ATA”). So far as the Seller is aware, LeaseCo has not
taken any action which is inconsistent with the LeaseCo ATA.

38.
Tax events since the Accounts Date

38.1
Since the Accounts Date:

38.1.1
no Target Group Company has declared, made or paid any distribution within the
meaning of section 1000 of CTA 2010;

38.1.2
no accounting period of any Target Group Company has ended; and

38.1.3
no material capital assets have been disposed of.


 
45
 




--------------------------------------------------------------------------------




39.
Residence

39.1
No Target Group Company has, since the date of its incorporation to the date of
this Agreement, been resident for Tax purposes (including any double taxation
arrangements) in any jurisdiction other than its place of incorporation.

39.2
No Target Group Company has, or has ever had, a permanent establishment in a
jurisdiction other than its place of incorporation.

39.3
Save in respect of LeaseCo which is liable to Tax in both Luxembourg and the UK
(under the Non Resident Landlord Scheme), the country in which it was
incorporated is the only country whose Tax Authorities seek to charge Tax on the
worldwide profits or gains of each Target Group Company and no Target Group
Company has ever been liable to pay Tax on income profits or gains to any Tax
Authority in any other country.

40.
Value Added Tax

40.1
Each Target Group Company is a taxable person and each is registered for the
purposes of VAT.

40.2
No Target Group Company, is or has been since incorporation a member of a group
of companies for the purposes of section 43 VATA 1994.

40.3
All supplies made by each Target Group Company that is registered for VAT are
taxable supplies.

40.4
Full details of all assets which are capital items subject to the capital goods
scheme under Part XV of the VAT Regulations 1995 which are owned by any Target
Group Company as at the date of this Agreement and any option to tax under Part
1 of Schedule 10 to the VATA 1994 made by any Target Group Company are in each
case set out in the Disclosure Letter.

41.
Stamp Taxes

41.1
Any document that may be necessary in proving the title of the Target Group
Company to any asset which is owned by it at Completion, and each document which
the Target Group may wish to enforce or produce in evidence, is duly stamped for
stamp duty purposes.

41.2
Neither entering into this Agreement nor Completion will result in the
withdrawal of any stamp duty or stamp duty land tax relief granted on or before
Completion which will affect any Target Group Company.

41.3
The Disclosure Letter sets out full and accurate details of any chargeable
interest (as defined under section 48 of the Finance Act 2003) acquired or held
by any Target Group Company before Completion in respect of which the Seller is
aware, or ought reasonably to be aware, that an additional land transaction
return will be required to be filed with a Taxation Authority and/or a payment
of stamp duty land tax made on or after Completion.


 
46
 




--------------------------------------------------------------------------------




42.
Non Residential Landlord Scheme

42.1
LeaseCo is and has at all times since it acquired an interest in the Property
been registered under the HMRC Non-Resident Landlord Scheme and no other Group
Company should be so registered.

43.
Chargeable Gains

43.1
LeaseCo does not and never has carried on any trade in the UK for UK tax
purposes.

43.2
LeaseCo holds and has always held the Property as an investment and not as
trading stock.

44.
Distributions and Other Payments

44.1
No distribution or deemed distribution, within the meaning of section 1000 or
sections 1022-1027 of CTA 2010, has been made (or will be deemed to have been
made) by any Target Group Company, except dividends shown in their statutory
accounts, and no Target Group Company is bound to make any such distribution.

44.2
Chapter 5 of Part 23 of CTA 2010 (demergers) does not apply to any transaction
carried out since 2007 by any Target Group Company.

45.
Loan Relationships

45.1
All financing costs, including interest, discounts and premiums payable by any
Target Group Company in respect of its loan relationships within the meaning of
Chapter 8 of Part 5 of CTA 2009 are eligible to be brought into account by the
relevant company as a debit for the purposes of Part 5 of CTA 2009 at the time,
and to the extent that such debits are recognised in the statutory accounts of
the relevant company.

46.
Close Companies

46.1
Any loans or advances made, or agree to be made, by any Target Group Company
within sections 455, 459 and 460 of CTA 2010 have been disclosed in the
Disclosure Letter and Target Group Company has released or written off, or
agreed to release or write off, the whole or any part of any such loans or
advances.

47.
Group Relief

47.1
Except as provided in the Accounts, no Target Group Company is, or so far as the
Seller is aware will be, obliged to make or be entitled to receive from any
company that is not a Target Group Company any payment for the surrender of
group relief (within the meaning of Part 5 of CTA 2010) to or by a Target Group
Company in respect of any period ending on or before Completion, or any payment
for the surrender of the benefit of an amount of advance corporation tax or any
repayment of such a payment.

48.
Groups of Companies

48.1
No Target Group Company has entered into, or agreed to enter into, an election
pursuant to sections 171A or 179A of TCGA 1992, paragraph 16 of Schedule 26 to
the Finance


 
47
 




--------------------------------------------------------------------------------




Act 2008, or section 792 of CTA 2009 (or paragraph 66 of Schedule 29 to the
Finance Act 2002).
48.2
Neither the execution nor completion of this Agreement, nor any other event
since the Accounts Date, will result in any chargeable asset being deemed to
have been disposed of any re-acquired by any Target Group Company for Taxation
purposes or to the clawback of any relief previously given.

48.3
No Target Group Company nor any Subsidiary has in the past 6 years been party to
any arrangements pursuant to sections 59F-G of TMA 1970 (group payment
arrangements).

48.4
No Target Group Company holds or has held any right to which Part 8A of CTA 2010
applies or an exclusive licence in respect of such right within section 357BA of
CTA 2010.

49.
Transfer Pricing

49.1
All transactions or arrangements made by any Target Group Company have been made
on arm’s length terms.

49.2
No notice, enquiry or adjustment has been made by any Taxation Authority under
Part 4 of the Taxation (International and Other Provisions) Act 2010 in
connection with any transactions or arrangements made by any Target Group
Company.

50.
Anti-Avoidance

50.1
So far the Seller is aware, no Target Group Company has been involved in any
transaction or series of transactions the main purpose, or one of the main
purposes of which was the avoidance of tax or any transaction that produced a
tax loss with no corresponding commercial loss.

51.
Construction Industry Sub-Contractors’ Scheme

51.1
So far as the Seller is aware, no Target Group Company is required to register
as a Contractor under the provisions of section 59 of the Finance Act 2004.

52.
Tax Sharing

Neither the Company nor any Target Group Company is bound by or party to any
Taxation sharing or any Taxation allocation agreement in respect of which claims
against the Company or any Target Group Company would not be time barred.

 
48
 




--------------------------------------------------------------------------------






SCHEDULE 3    

BUYER’S WARRANTIES
1.
Capacity

1.1
The Buyer is a company duly incorporated and validly existing under the laws of
the British Virgin Islands.

1.2
The Buyer has full power and authority and has taken all necessary action to
enter into and perform its obligations under all the Transaction Documents.

1.3
The obligations of the Buyer under the Transaction Documents constitute or will
constitute when executed (as applicable) legal, valid and binding obligations of
the Buyer in accordance with their respective terms.

1.4
The execution and delivery of the Transaction Documents by the Buyer and the
performance of and compliance with their respective terms and provisions will
not conflict with or result in a breach of, or constitute a default under:

1.4.1
the articles of association or any other constitutional documents of the Buyer;

1.4.2
any agreement or instrument to which the Buyer is a party; or

1.4.3
any court order, judgment or decree of any court, governmental or administrative
authority or regulatory body that applies to or binds the Buyer or any of its
property.

1.5
Solvency

1.5.1
No order has been made and no resolution has been proposed or passed for the
winding up of the Buyer and no petition has been presented to the Buyer and no
meeting has been convened (or so far as the Buyer is aware application made) for
the purpose of winding up the Buyer.

1.5.2
No administration order or compulsory liquidation has been made and no petition
or so far as the Buyer is aware application for such an order or procedure has
been made or presented to the Buyer.

1.5.3
So far the Buyer is aware no administrative receiver or administrator has been
appointed or notice given or filed in relation to the appointment of an
administrative receiver or administrator in respect of the Buyer.

1.5.4
The Buyer has not admitted itself to be insolvent or unable to pay its debts (or
deemed to be unable to do so within the meaning of s.123 UK Insolvency Act 1986
or, for the avoidance of doubt, any equivalent or analogous laws or rules in any
other jurisdiction).


 
49
 




--------------------------------------------------------------------------------




1.5.5
No voluntary arrangement under s.1 UK Insolvency Act 1986 or, for the avoidance
of doubt, any equivalent or analogous laws or rules in any other jurisdiction in
respect of the Buyer or other compromise or arrangement for the benefit of all
of their creditors generally has been proposed or agreed.

1.5.6
The Buyer has not suspended or ceased, or threatened to suspend or cease, to
carry on all or a material part of its business.

1.5.7
No composition in satisfaction of the debts, or scheme for arrangement of
affairs or compromise or arrangement between creditors and/or members of any
class of creditors and/or members has been proposed, sanctioned or approved by
the Buyer.

1.5.8
No distress, execution or other process has been levied or threatened in respect
of any asset of the Buyer.

1.5.9
No circumstances have arisen which are likely to result in:

(A)
any transaction to which the Buyer is a party being set aside; or

(B)
a third party claim involving any asset owned or used by the Buyer being made
under sections 238 or 339 (transactions at an undervalue) or sections 239 or 340
(preferences) of the Insolvency Act 1986.

2.
Other Interests

2.1
The Buyer is purchasing the Shares for itself beneficially and not wholly or
partly as agent for any other person.

2.2
As at the date of this Agreement, there is no agreement, arrangement or
understanding (whether or not or a legally binding nature) for the Shares (or
any interest in the Shares) or the Property to be sold, transferred or otherwise
disposed to, or held for the benefit of any person other than the Buyer.

3.
Bribery Act and Anti-Corruption

None of the Buyer, or any of its Group Companies or any director, officer,
agent, employee, affiliate, other person acting on behalf of, or performing
services in respect of, the Buyer or any of its Group Companies (including but
without limitation any person falling within the definition of Associated Person
in section 8 of the Bribery Act 2010) or any other person whose actions create
liability the Buyer or any of its Group Companies has taken any action, directly
or indirectly, that would result in a violation by such persons of the Bribery
Act 2010 in any jurisdiction in which it carries on business.
4.
OFAC

4.1
None of the Buyer, any member of the Buyer’s Group nor any beneficial owner of
the Buyer or any member of the Buyer’s Group:


 
50
 




--------------------------------------------------------------------------------




4.1.1
is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Executive Orders (“List”); or

4.1.2
is owned or controlled by, or acts for or on behalf of, any person on the List
or any other person who has received written notice that they have been
determined by competent authority to be subject to the prohibitions contained in
the Executive Orders.

4.2
For purposes of this paragraph 4, (i) “Executive Orders” means, collectively,
Executive Order No. 13224, 66 Fed. Reg. 49079 (September 25, 2001) and other
similar requirements contained in the rules and regulations of OFAC and in any
enabling legislation or other Executive Orders of the United States of America
or regulations in respect thereof; and (ii) “OFAC” means the Office of Foreign
Assets Control, Department of the Treasury.


 
51
 




--------------------------------------------------------------------------------






SCHEDULE 4    

LIMITATIONS ON THE SELLER’S LIABILITY
Maximum liability
1.
Subject to paragraph 2 below, the maximum aggregate liability of the Seller in
relation to this Agreement and the Tax Deed when taken together shall not exceed
£23,000,000.

2.
The liability of the Seller in respect of the aggregate of all Claims relating
to paragraphs 2.2, 5.1.2 and 5.1.3 of Part 1 of Schedule 2 (Warranties) (the
(“Fundamental Warranties”) shall not exceed £125,150,000.

Minimum Warranty Claims
3.
Save for a Claim relating to the Fundamental Warranties, the Seller shall have
no liability in respect of any individual Warranty Claim (or a series of
Warranty Claims with respect to the same or related facts or circumstances)
unless the liability of the Seller in respect of such Warranty Claim (or series
of Warranty Claims) exceeds £20,000, in which case the Seller shall be liable
for the full amount of the Claim and not just the excess.

4.
Save for a Claim relating to the Fundamental Warranties, the Seller shall have
no liability in respect of any Warranty Claim unless the aggregate amount of the
liability of the Seller in respect of all Warranty Claims exceeds £200,000, in
which case the Seller shall be liable for the full amount of the Claims and not
just the excess.

Notice of Claim
5.
If any matter comes to the notice of the Buyer or any Target Group Company which
may give rise to a Claim, as soon as reasonably practicable (and in any event
within twenty (20) Business Days of Buyer receiving notice) the Buyer shall give
to the Seller written notice containing a summary of the nature of the Claim as
far as is known to the Buyer (or any Target Group Company) at that time and
setting out the maximum amount of such Claim as far as is known to the Buyer
(save to the extent that such Claim is contingent or unquantifiable).

Time limits
6.
No Claim shall be brought against the Seller unless the Buyer shall have given
written notice of the Claim:

6.1
in the case of a claim under the General Warranties, on or before the eighteenth
month anniversary of the date on which Completion falls; and

6.2
in the case of a Tax Claim, on or before the sixth anniversary of the date on
which Completion falls; and

6.3
in the case of any other Claim, on or before the second anniversary of the date
on which Completion falls,


 
52
 




--------------------------------------------------------------------------------




in accordance with paragraph 6 above provided that the liability of the Seller
in respect of any Claim shall terminate absolutely if proceedings in respect of
it shall not have been commenced by being both issued and served on the Seller
(i) within the period of nine (9) months from the date on which the Buyer gives
due and proper notice of such Claim to the Seller; or (ii) where a Claim relates
to a liability which is contingent or otherwise not capable of being qualified,
the date which is six (6) months from the date on which such Claim ceases to be
contingent or becomes capable of quantification. The nine (9) month period
referred to above shall be suspended in relation to a Claim for such period as
the Buyer pursues alternative recovery in relation to that Claim from an insurer
or any other person. No new Claim may be made in respect of the facts, matters,
events, circumstances giving rise to any such terminated Claim.
Contingent Claims
7.
The Seller shall not be liable in respect of any Claim (other than a claim by
the Buyer under the Tax Deed) based upon a liability which is contingent only
unless and until such contingent liability becomes an actual liability, provided
that this Schedule shall not operate to avoid a Claim made in respect of a
contingent liability within the applicable time limit specified in paragraph 6
if it becomes an actual liability on or before the date falling six (6) months
after the expiry of the applicable time limit specified in paragraph 6.

General
8.
The Seller shall have no liability in respect of any Claim:

8.1
to the extent that the Claim (other than a claim by the Buyer under the Tax
Deed) arises, or is increased (in which case this paragraph shall apply in
respect of the amount of the increase only), as a result of any applicable (i)
legislation not in force at Completion, (ii) change in law, regulation, or
directive or the practice of any governmental authority where the same occurs or
is made after Completion, or (iii) change in accountancy practice or principles,
in any case, where the same occurs or is made after Completion;

8.2
to the extent that provision or reserve in respect of that Claim, liability or
other matter giving rise to the Claim (in each case, other than a claim by the
Buyer under the Tax Deed) has been made in the Completion Statement or the
Claim, liability or other matter giving rise to the Claim was otherwise taken
into account in the preparation of the Completion Statement (including in any
calculations thereto;

8.3
to the extent that the Claim in question arises, or is increased as a
consequence of any failure by the Buyer to comply with any of its obligations
under this Agreement or any of the Transaction Documents;

8.4
to the extent that the Claim (other than a claim by the Buyer under the Tax
Deed) in question would not have arisen but for a voluntary act, omission or
transaction carried out by the Buyer or any of its Group Companies (including
the Company and the Subsidiaries) after Completion, including, without
limitation, any disposal of the Shares other than any such act, omission or
transaction carried out or effected:


 
53
 




--------------------------------------------------------------------------------




8.4.3
under a legally binding commitment of a Target Group Company created on or
before Completion which has been Disclosed;

8.4.4
in the ordinary course of the business as carried on by a Target Group Company
immediately prior to Completion, provided that for this purpose (but without
limitation to the meaning thereof) the following shall be deemed not to be in
the ordinary course of business if they otherwise would be (with the effect that
the exclusion contained in this paragraph 8.4.2 shall apply):

(A)
any disposal of assets (other than trading stock) by any Target Group Company;
and

(B)
any change in the use of an asset by any Target Group Company.

8.5
to the extent that the Company or any of the Subsidiaries receives any payment
against any loss or damage suffered by the Company or any of the Subsidiaries
forming the basis of the claim in question under the terms of any insurance
policy of the Company or any of the Subsidiaries for the time being in force;

8.6
to the extent that the facts or circumstances giving rise to such Claim (other
than a Tax Claim or a Claim by the Buyer under the General Warranties) are
capable of remedy and are remedied by or at the expense of the Seller within
sixty (60) Business Days of the date on which notice of such Claim is given
pursuant to paragraph 5 of this Schedule; or

8.7
to the extent that the Buyer or its advisers is aware of the facts or
circumstances giving rise to such Claim (other than a Claim by the Buyer under
the Tax Deed) as at the date of this Agreement. For the purposes of this
paragraph, the Buyer shall be deemed to have knowledge of the contents of the
Data Site.

9.
Except as expressly set forth in the Warranties, no warranty is given or shall
be implied as to the completeness of the contents of the Data Site.

Recovery from insurers and other third parties
10.
If the Buyer becomes aware of any claim, action or demand made against it or the
Company or any of the Subsidiaries by a third party (a “Third Party Claim”)
which may give rise to a Claim (other than a Tax Claim), the Buyer shall:

10.1
as soon as reasonably practicable, notify the Seller giving reasonable details,
so far as are known to the Buyer, of the relevant facts and circumstances
relating to the Third Party Claim; and

10.2
keep the Seller reasonably informed of all material developments in relation to
the Third Party Claim within its knowledge.

11.
Without prejudice to the rights of the insurers of the Buyer’s Group, the Buyer
shall, or the Buyer shall procure that any other members of the Buyer’s Group
shall, consult with the Seller and give due consideration and respect to, any
advice, position and/or information which may be provided by the Seller in
connection with any such Third


 
54
 




--------------------------------------------------------------------------------




Party Claim and shall give due consideration and respect to any action as the
Seller may reasonably request to avoid, dispute, deny, defend, resist, appeal,
compromise or contest such Third Party Claim.
12.
Without prejudice to the Buyer’s ability to notify the Seller of a Claim
pursuant to paragraph 6 (Time limits) if, in respect of any matter which would
give rise to a Claim (other than a claim by the Buyer under the Tax Deed), any
Target Group Company or any Group Company of the Buyer is entitled to claim
under any policy of insurance, then it shall take all reasonable steps to make a
claim against its insurers and to pursue such insurance claim and any amount
recovered pursuant to such insurance claim (net of any reasonable costs and
expense incurred in making such recovery and the costs of any increased
insurance and premiums that arise due to any and all such insurance claims being
made) shall then reduce by the amount so recovered the Seller’s liability in
respect of such Claim (or if such amount recovered is greater, extinguish such
Claim).

Miscellaneous
13.
Under or in connection with this Agreement, the Buyer shall only be entitled to
claim for losses fairly and reasonably arising naturally from a claim and not
any loss of profit or indirect or consequential loss or for any loss of goodwill
or possible business after Completion.

14.
The Buyer acknowledges and agrees that the Seller does not give or make any
warranty as to the accuracy of the forecasts, estimates, projections, statements
of intent or statements of honestly expressed opinion provided to the Buyer
(however so provided) on or prior to the date of this Agreement, including
(without limitation), in the Data Site or the information supplied to or made
available to the Buyer during its due diligence exercise.

15.
Nothing in this Agreement shall release or abrogate the Buyer of any common law
duty to mitigate any loss or damage.

16.
Neither the Buyer nor the Company nor any of the Subsidiaries shall be entitled
to recover damages in respect of any Claim by the Buyer if, and to the extent
that, the Buyer or the Company or any of the Subsidiaries has already recovered
damages in respect of the same fact or subject matter.

17.
Any payment made by the Seller or any other person in respect of any Claim shall
so far as possible be made by way of adjustment to the Purchase Price.

18.
None of the limitations contained in this Schedule shall apply in the event of
any fraudulent act or omission of the Seller in the giving of the Warranties
and/or preparation of the Disclosure Letter.

19.
In the event of any conflict or inconsistency between the provisions of this
Schedule 4 and any other terms of this Agreement, the provisions of the
Agreement shall prevail.




 
55
 




--------------------------------------------------------------------------------






SCHEDULE 5    

THE PROPERTY
PART A
Registered proprietor (owner)
Title number
Nature, Parties to and Date of title lease
Banian Finance S.à.r.l
LN248516
The leasehold land together with the hotel buildings thereon known as the London
Marriott Hotel and being 10 to 13 (inclusive) Grosvenor Square and 84 Duke
Street, London W1 as the same is registered at the Land Registry with good
leasehold title under title number LN248516, comprising the premises demised by
the underlease dated 23 February 1965 and made between (1) George Kershaw Ridley
and George Ingram Barty-King and (2) Princes Investments Limited as varied by a
deed of variation dated 1 April 1970 and made between (1) George Kershaw Ridley
and George Ingram Barty-King and (2) Princes Investments Limited and further
varied by a deed of variation dated 21 October 2010 between (1) Grosvenor West
End Properties and (2) Banian Finance S.à.r.l.






56
 




--------------------------------------------------------------------------------




Registered proprietor (owner)
Title number
Nature, Parties to and Date of title lease
Banian Finance S.à.r.l
LN248520
The leasehold land together with the hotel buildings thereon known as the London
Marriott Hotel and being 10 to 13 (inclusive) Grosvenor Square and 84 Duke
Street, London W1 as the same is registered at the Land Registry with title
absolute under title number LN248520, comprising the premises demised by the
underlease dated 23 February 1965 and made between (1) Princes Investments
Limited and (2) Grand Metropolitan Hotels Limited as varied by a deed of
variation dated 1 April 1970 and made between (1) Princess Investments Limited
and (2) Europa Hotel (London) Limited and further varied by: (i) a deed of
variation dated 18 July 1983 and made between (1) Europa Hotel (London) Limited,
(2) Grand Metropolitan Public Limited Company, (3) Marriott UK Holdings Limited,
(4) Marriott Hotels Limited and (5) Marriott Corporation; and (ii) a deed of
variation dated 21 October 2010 and made between (1) Banian Finance S.à.r.l. and
(2) Lomar Hotel Company Limited.






57
 




--------------------------------------------------------------------------------




Registered proprietor (owner)
Title number
Nature, Parties to and Date of title lease
Lomar Hotel Company Limited
NGL645572
The leasehold land together with the hotel buildings thereon known as the London
Marriott Hotel and being 10 to 13 (inclusive) Grosvenor Square and 84 Duke
Street, London W1 as the same is registered at the Land Registry with title
absolute under title number NGL645572, comprising the premises demised by the
underlease dated 8 September 1989 between (1) Marquis Hotels Limited and
(2) Lomar Hotel Company Limited (as the same was varied by a supplemental deed
dated 29 July 1991 between (1) Marquis Hotels Limited, (2) Chester Eaton
Properties B.V. and (3) Lomar Hotel Company Limited and further varied by a deed
of variation dated 26 October 1995 and made between (1) Chester Eaton Properties
B.V. and (2) Lomar Hotel Company Limited and further amended by: (i) a deed of
variation dated 26 February 2003 between (1) Chester Eaton Properties B.V. and
(2) Lomar Hotel Company Limited; (ii) a deed of variation dated 12 September
2006 between (1) Grosvenor Square Hotel S.à.r.l. and (2) Lomar Hotel Company
Limited; (3) a deed of variation dated 21 October 2010 and made between (1)
Banian Finance S.à.r.l. and (2) Lomar Hotel Company Limited; and (iv) a deed of
variation dated 20 December 2011 and made between (1) Banian Finance S.à.r.l.
and (2) Lomar Hotel Company Limited).
Lomar Hotel Company Limited
NGL890601
The leasehold land together with the hotel buildings thereon known as the London
Marriott Hotel and being 10 to 13 (inclusive) Grosvenor Square and 84 Duke
Street, London W1 as the same is registered at the Land Registry with title
absolute under title number NGL890601, comprising the premises demised by the
underlease dated 29 October 2007 between (1) Banian Finance S.à.r.l. and
(2) Lomar Hotel Company Limited as varied by a deed of variation dated 21
October 2010 and made between (1) Banian Finance S.à.r.l. and (2) Lomar Hotel
Company Limited.





PART B





58
 




--------------------------------------------------------------------------------




THE LETTINGS
The leasehold land registered at the Land Registry with title absolute under
title number NGL849806 comprising the premises demised by the lease dated 1 June
2005 between (1) Lomar Hotel Company Limited and (2) Gordon Ramsay (Maze)
Limited and Mr. Gordon James Ramsay (part)
The leasehold land registered at the Land Registry with title absolute under
title number NGL912640 comprising the premises demised by the lease dated 12 May
2010 between (1) Lomar Hotel Company Limited and (2) Gordon Ramsay (Maze)
Limited and (3) Mr. Gordon James Ramsay (part)
The leasehold land registered at the Land Registry with title absolute under
title number NGL912641comprising the premises demised by the lease dated 12 May
2010 between (1) Lomar Hotel Company Limited and (2) Gordon Ramsay (Maze)
Limited and (3) Mr. Gordon James Ramsay
The leasehold land registered at the Land Registry with title absolute under
title number NGL912637 comprising the premises demised by the lease dated 12 May
2010 between (1) Lomar Hotel Company Limited and (2) Gordon Ramsay (Maze)
Limited and Mr. Gordon James Ramsay and known as the Maze Grill Restaurant







59
 




--------------------------------------------------------------------------------






SCHEDULE 6    

COMPLETION STATEMENT
Part 1 – Estimated Working Capital Statement


Asset/Liability
Amount (£)
Amount (£)
Current Assets
 
 
Debtors/prepayments
1,119,051
 
Stock
Cash
17,371
1,272,185
 
 
2,408,607
 
Less
 
 
Current and Non Current Liabilities
 
 
Trade Creditors
 
655,891
Other creditors
Asset management fee payable
Due to sale group companies
 
1,684,306
-
-
 
 
2,350,197
Estimated Working Capital as at 31 March 2014
58,411
 






 
60
 




--------------------------------------------------------------------------------




Part 2 – relevant principles, policies, bases, practices and methods


1.
The accounting principles, policies, bases, practices and methods to be used in
the preparation of the Completion Statement are as follows:

1.1
the specific principles, policies, bases, practices and methods detailed in
paragraph 2 below; and subject thereto

1.2
the principles, policies, bases, practices and methods consistent with those
used in the preparation of the Audited Accounts and the Unaudited Accounts as
applicable to the relevant Target Group Company and subject thereto

1.3
United Kingdom or Luxembourg (as applicable to the relevant Target Group
Company) generally accepted accounting principles in force at the date of this
Agreement.

For the avoidance of doubt, paragraph 1.1 shall take precedence over paragraphs
1.2 and 1.3 and paragraph 1.2 shall take precedence over paragraph 1.3.
2.
The following specific principles, policies, bases, practices and methods shall
be used in preparation of the Completion Statement:

2.1
The Completion Statement shall be prepared on an aggregated basis by reference
to the general ledgers of each Target Group entity drawn up as at immediately
prior to Completion (the “Effective Time”).

2.2
For the purposes of the Completion Statement, the Effective Time shall be
treated as the end of a financial year-end including performance of all normal
year-end procedures and the reconciliation and elimination of all intercompany
balances between the Target Group companies, and the end of a tax accounting
period or of any other period by reference to which any liability to tax of the
Company is computed (including VAT).

2.3
For the purposes of the Completion Statement (and subject to the exclusions in
this paragraph 2), Working Capital shall comprise the current assets (excluding
intangible and tangible fixed assets) less the current and non current
liabilities of the Target Group.

2.4
No account shall be taken of events or circumstances taking place after the
Effective Time, and regard shall only be had to information available to the
parties up to the date of delivery of the Completion Statement by the Buyer to
the Seller (the “Cut-Off Time”) and only where such information provides
additional evidence of conditions existing at the Effective Time and affecting
amounts in the Completion Statement.

2.5
The Completion Statement will exclude any effects of the change of control or
ownership of the Target Group contemplated by this Agreement.

2.6
No asset in relation to the following shall be included in the Completion
Working Capital:

2.6.1     unamortised finance fees;
2.6.2    intangible assets;
2.6.3    deferred tax; and

 
61
 




--------------------------------------------------------------------------------




2.6.4    fixed assets; and
2.6.5
the Replacement and Renewal Reserve.

2.7
Completion Working Capital shall include provision for unpaid guest receiveables
as at the Effective Time as follows:

2.7.1    Aged 0-30 days from the date of invoice – no provision
2.7.2    Aged 31-60 days from date of invoice – 50% provision
2.7.3    Aged more than 60 days from date of invoice – 100% provision
2.8
Accrued bonuses

Accrued bonuses for 2014 shall be calculated as at the date of Completion on a
pro rata basis and included as a liability in Completion Working Capital.
2.9
Transaction costs

All costs associated with the transaction contemplated by this Agreement and
incurred by any Target Group Company shall be included as liabilities within
Completion Working Capital.
2.10
No item shall be included in the Completion Statement more than once and no item
shall be excluded from the Completion Statement solely on the grounds of
immateriality.

2.11
Completion Working Capital shall include full provision against all debtors
(other than guest receivables) as at the Effective Time that have not been
collected prior to the Cut-Off Time.

2.12
There shall be no release of accruals or provisions made in the Audited Accounts
or the Unaudited Accounts unless (and only to the extent) there has been a
change in circumstances since the preparation of the Audited Accounts or the
Unaudited Accounts and prior to provision of the draft Completion Statement to
the Seller, relating to conditions that existed at or prior to the date of
Completion.

2.13
Completion Working Capital will include full provision for any unpaid dividends
declared prior to the Effective Time.

2.14
Prepayments shall only be recognised in the Completion Working Capital in
respect of advance payments made on or before the Effective Time in respect of
goods and services only to the extent that the prepayments will provide
continuing value to the Target Group after the Effective Time.

2.15
Cash shall be recorded in the Completion Working Capital at the reconciled
cash-book value per the books and records of the Target Group less £250,000 and,
for the avoidance of doubt, shall exclude any amount in respect of the
Replacement and Renewal Reserve.

2.16
No pension surplus or pension deficit will be included in Completion Working
Capital.


 
62
 




--------------------------------------------------------------------------------






Part 3 – Form of Completion Statement
[exhibit104toq210qagre_image2.gif]











 
63
 




--------------------------------------------------------------------------------




Part 4 – Independent Accountants’ Appointment
1.
The Independent Accountants shall be appointed by agreement between the Seller
and the Buyer or in default of agreement within fifteen Business Days of receipt
of a notice by the Buyer or the Seller that the other Party elects to appoint an
Independent Accountant, then by the President or an officer appointed by him of
the Institute of Chartered Accountants of England and Wales on the application
by either the Seller or the Buyer made at any time after the dispute comes into
existence.

2.
Each Party shall use reasonable endeavours to agree the terms of appointment and
reference of the Independent Accountant as soon as reasonably practicable.

3.
The Independent Accountants shall be instructed to:

3.1
invite the Seller and the Buyer to submit to them, within such time limits (not
being less than fifteen (15) Business Days and not more than twenty-five (25)
Business Days) as they may consider appropriate, such representations and
cross-representations with such supporting evidence as they may respectively
wish as to the draft Completion Statement or the subject matter of adjudication
(as appropriate); and

3.2
within forty (40) Business Days of its appointment or within such extended
period as the Seller and the Buyer may agree, give to each of them their
determination of the Completion Statement or adjudication (as appropriate).

4.
The fees and expenses of the Independent Accountants including the fee payable
for their nomination, shall be borne by the Seller and the Buyer in the
proportions determined by the Independent Accountants but, failing such
determination, they shall be payable by the Seller (on the one hand) and the
Buyer (on the other) in equal shares who shall each bear their own costs, fees
and expenses.

5.
If the Independent Accountants are unwilling to act, or becomes incapable of
acting, or if, for any other reason, they are unable to act, then the Seller or
the Buyer may request the President or an officer appointed by him of the
Institute of Chartered Accountants in England and Wales to discharge the firm
appointed as the Independent Accountants and appoint another in their place to
act in the same capacity, which procedure may be repeated as many times as
necessary.

6.
The Independent Accountants will determine (using their own legal advice as
appropriate) any question of the legal construction of this Agreement insofar as
it is relevant to preparation of the Completion Statement or the subject matter
of the adjudication. If the Independent Accountants obtains legal advice, a copy
of the advice and any instructions on which it is based will be delivered to the
Seller and to the Buyer.

7.
The Independent Accountants will act as an expert (and not as an arbitrator) in
making their determination which will (in the absence of fraud or manifest
error) be final and binding on the parties.

 



 
64
 




--------------------------------------------------------------------------------




SCHEDULE 7

TRANSFER INSTRUMENTS
 


 
65
 




--------------------------------------------------------------------------------








Dated 2014


TRANSFER AGREEMENT


between


SHR GROSVENOR SQUARE LLC
(as the Transferor)


and


WESTERN TREASURE LIMITED
(as the Transferee)


in the presence of


SHR Grosvenor Square S.à r.l.
(as the Company)




relating to the transfer of the 600 shares issued by SHR Grosvenor Square S.à
r.l.







 
 
 




--------------------------------------------------------------------------------




THIS SHARE TRANSFER AGREEMENT (the “Transfer Agreement”) is dated
___________________ 2014 with effect as of March 2014 (the “Effective Date”) and
is made by and between
(1)
SHR GROSVENOR SQUARE LLC, a limited liability company formed in Delaware (file
number 4192237) and whose registered office is at c/o Corporation Service
Company, 2711 Centerville Rd, Ste 400, Wilmington DE 19808,

hereinafter referred to as the “Transferor”;
and
(2)
WESTERN TREASURE LIMITED, a company incorporated in the BVI (registered number
1806521) and whose registered office is at PO Box 957 Offshore Incorporations
Centre, Road Town, Tortola BVI,

hereinafter referred to as the “Transferee”;
in the presence of
(3)
SHR Grosvenor Square S.à.r.l., a Luxembourg private limited liability company
(société à responsabilité limitée), with registered office at 20, Rue de la
Poste, L-2346 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Trade and Companies Register under number B 114.490, with a share
capital of GBP 15,000,

hereinafter referred to as the “Company”.
The Transferor and the Transferee are hereinafter jointly referred to as the
“Parties” or each separately as a “Party”.
WHEREAS
(A)
The Transferor holds 600 shares with a nominal value of GBP 25 each issued by
the Company (the “Shares”), representing the entire issued share capital of the
Company.

(B)
The Transferor is willing to transfer, with effect as of the Effective Date, to
the Transferee the Shares and the Transferee is willing to accept the transfer
of the Shares, together with all rights that attach (or may in the future
attach) to them including, in particular, the right to receive all dividends,
interests and distributions declared, made or paid on or after the Effective
Date, subject to the terms and conditions set out hereafter and in the agreement
for the sale and purchase of the entire issued share capital of the Company
entered into by the Transferor, as seller, and the Transferee, as purchaser and
to which this Transfer Agreement shall be attached as Schedule 7 (the “Sale and
Purchase Agreement”).




 
 
 




--------------------------------------------------------------------------------






NOW THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:
ARTICLE 1. TRANSFER
1.1
Transfer of the Shares

Subject to the terms and conditions of this Transfer Agreement, the Transferor
shall transfer and assign to the Transferee and the Transferee shall acquire and
accept the Shares at the price specified in article 1.2 below.
Ownership of the Shares shall be transferred to the Transferee as at the
Effective Date.
1.2
Consideration

The purchase price for the Shares shall be as set forth in clause 3.1 of the
Sale and Purchase Agreement, as may be further adjusted pursuant to clause 3.2
of the Sale and Purchase Agreement and payable in accordance with clause 3.3 of
the Sale and Purchase Agreement (hereafter the “Shares Purchase Price”).
ARTICLE 2    . DELIVERY OF THE SHARES
The Transferor shall ensure that the Transferee is promptly registered as new
holder of the Shares in the shareholders’ register of the Company on and with
effect from the Effective Date, upon payment of the Shares Purchase Price.
The Transferor and the Transferee hereby empower and instruct Luxembourg
Corporation Company S.A. or any authorised representative of Luxembourg
Corporation Company S.A., each acting individually and under their sole
signature, to register the transfer of the Shares pursuant to this Transfer
Agreement and the Sale and Purchase Agreement in the shareholders register held
at the Company’s registered office, to file such transfer notice with the
Luxembourg Trade and Companies Register, publish the transfer notice in the
Luxembourg official gazette (Mémorial) and to take all further actions which may
be required under Luxembourg law to realise the transfer of the ownership of the
Shares to the Transferee.
ARTICLE 3    . MISCELLANEOUS
3.1
Amendment

This Transfer Agreement may be amended, modified or supplemented, with respect
to any of its provisions, but only by written agreement of the Parties to this
Transfer Agreement.
3.2
Waivers

Failure of either Party to exercise or delay in exercising a right or remedy
provided by this Transfer Agreement or by law shall not constitute a waiver of
the right or remedy or a waiver of other rights or remedies. Any waiver in
respect of failure of compliance with the provisions of this Transfer Agreement
shall, in order to be valid, be made in writing and such waiver shall not
operate against the waiving Party as a waiver of any right or remedy in respect
of any subsequent.

 
 
 




--------------------------------------------------------------------------------




3.3
Headings

The descriptive headings contained in the articles, sections and subsections of
this Transfer Agreement are for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Transfer Agreement.
3.4
Entire Agreement

This Transfer Agreement embodies together with the Sale and Purchase Agreement
the entire agreement and understanding between the Parties pertaining to the
subject matter of this Transfer Agreement, and supersedes all prior agreements,
understandings, negotiations, representations and discussions, whether written
or oral.
3.5
Severable Provisions

If any of the provisions of this Transfer Agreement may be determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions, and any partially enforceable provisions to the extent enforceable,
shall nevertheless be binding and enforceable.
3.6
Confidentiality

Clause 11 of the Sale and Purchase Agreement shall apply to this Transfer
Agreement.
3.7
Further Assurance

Each Party shall (at its own expense) promptly execute and deliver all such
documents, and do all such things, or procure the execution of documents and
doing of such things as are required to give full effect to this Transfer
Agreement and the transactions contemplated by it.
3.8
Assignment

No Party may assign or transfer any of its rights, benefits or obligations under
this Transfer Agreement. Each party confirms that it is acting on its own behalf
and not on the behalf of any other person.
3.9
Governing Law and Jurisdiction

Clause 16 of the Sale and Purchase Agreement shall apply to this Transfer
Agreement.
Made in three originals, one of which has been remitted to each Party and the
Company, on the above mentioned date and time.
[Signature page to follow]

 
 
 




--------------------------------------------------------------------------------




THE TRANSFEROR
SHR GROSVENOR SQUARE LLC


________________________________
By:

Title:


THE TRANSFEREE
WESTERN TREASURE LIMITED
    


________________________________
By:

Title:


By countersigning hereunder the Company acknowledges and accepts the transfer of
the Shares under this Transfer Agreement in accordance with applicable law.


THE COMPANY
SHR Grosvenor Square S.à r.l.




________________________________
By:
Title:

 
 
 




--------------------------------------------------------------------------------




This Agreement has been executed on the date first mentioned above.


Signed for and on behalf of 
SHR GROSVENOR SQUARE LLC
)
)
)
)
/s/ Robert T. McAllister








 
 





Signed for and on behalf of 
WESTERN TREASURE LIMITED
)
)
)
)
/s/ Cheng Kam Biu Wilson






 
 
Signed for and on behalf of 
SHR GROSVENOR SQUARE S.Á.R.L.
)
)
)
)
/s/ Robert T. McAllister



With respect to Seller’s Guarantor’s obligations under Clause 5 only
Signed for and on behalf of 
STRATEGIC HOTEL FUNDING, LLC
)
)
)
)
/s/ Robert T. McAllister




 
 
 


